     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1797 Page 1 of 55



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MAX MORRIS HARARI, individually                   Case No.: 19-CV-958 TWR (LL)
      and on behalf of all others similarly
12
      situated,                                         ORDER (1) GRANTING
13                                     Plaintiff,       DEFENDANTS’ MOTION TO
                                                        DISMISS CONSOLIDATED CLASS
14    v.                                                ACTION COMPLAINT, AND
15                                                      (2) DISMISSING WITHOUT
      PRICESMART, INC.; JOSE LUIS
                                                        PREJUDICE LEAD PLAINTIFF’S
16    LAPARTE; JOHN M. HEFFNER; and
                                                        CONSOLIDATED CLASS ACTION
      MAARTEN O. JAGER,
17                                                      COMPLAINT
                                    Defendants.
18
                                                        (ECF No. 29)
19
20          Presently before the Court is Defendants PriceSmart, Inc.; Jose Luis Laparte; John
21    M. Heffner; and Maarten O. Jager’s Motion to Dismiss Consolidated Class Action
22    Complaint (“Mot.,” ECF No. 29), as well as Lead Plaintiff Public Employees Retirement
23    Association of New Mexico’s (“PERA”) Opposition to (“Opp’n,” ECF No. 32) and
24    Defendants’ Reply in Support of (“Reply,” ECF No. 38) the Motion. Also before the Court
25    is Defendants’ Request for Judicial Notice (“RJN,” ECF No. 29-2), as well as Lead
26    Plaintiff’s Objection to (“Obj.,” ECF No. 33) and Defendants’ Reply in Support of (“RJN
27    Reply,” ECF No. 38-1) the Request for Judicial Notice.           The Honorable Janis L.
28    Sammartino took the Motion under submission without oral argument pursuant to Civil

                                                    1
                                                                               19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1798 Page 2 of 55



1     Local Rule 7.1(d)(1), (see ECF No. 39), after which this action was transferred to the
2     undersigned. (See ECF No. 40.) Having carefully reviewed the Consolidated Class Action
3     Complaint (“CCAC,” ECF No. 26), those materials properly subject to judicial notice or
4     incorporation by reference, the Parties’ arguments, and the law, the Court GRANTS
5     Defendants’ Motion and DISMISSES WITHOUT PREJUDICE Lead Plaintiff’s
6     Consolidated Class Action Complaint.
7                                             BACKGROUND 1
8     I.     Factual Background
9            A.     PriceSmart and Its Business Model
10           PriceSmart owns and operates membership clubs that offer high quality brand name
11    and private label consumer goods at low prices to individuals and businesses. (CCAC ¶¶ 4,
12    57.) PriceSmart has membership clubs in thirteen countries and territories in Central
13    America, the Caribbean, and Columbia, and distribution centers in Miami, Florida, and
14    Costa Rica. (Id.) PriceSmart’s business model is to offer low-priced goods aided by a
15    constant focus on achieving cost efficiencies. (See id. ¶¶ 5, 60–64.)
16           PriceSmart made its initial public offering on the NASDAQ exchange in 1997. (Id.
17    ¶¶ 52, 58.) The company grew rapidly over the next sixteen years, and the trading price of
18    PriceSmart’s common stock reached an all-time high of $125.36 per share on
19    November 27, 2013. (Id.)
20           PriceSmart’s corporate offices are in San Diego, California. (Id. ¶ 5.) Defendant
21    Laparte was the President, the Chief Executive Officer, and a Director of PriceSmart until
22    his departure November16, 2018. (Id. ¶ 53.) Defendant Heffner served as PriceSmart’s
23    Chief Financial Officer from 2004 until April 24, 2018, (id. ¶ 54), at which point Defendant
24    Jager became CFO. (Id. ¶ 55.)
25    ///
26
      1
        For purposes of Defendants’ Motion, the Court accepts as true the allegations in Lead Plaintiff’s
27    Consolidated Class Action Complaint and draws all inferences in Lead Plaintiff’s favor. See Khoja v.
28    Orexigen Therapeutics, Inc., 899 F.3d 988, 1003 (9th Cir. 2018) (citing In re Tracht Gut, LLC, 836 F.3d
      1146, 1150 (9th Cir. 2016)), cert. denied, 139 S. Ct. 2615 (2019).

                                                        2
                                                                                          19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1799 Page 3 of 55



1            B.     PriceSmart’s Unsuccessful Efforts to Develop an “Omni-Channel
                    Experience” In-House
2
3                   1.     The Growth of E-Commerce
4            In recent years, consumers have increasingly turned to shopping online, also known
5     as “e-commerce.” (See CCAC ¶¶ 6, 65.) As a result of this trend, brick-and-mortar
6     retailers, such as PriceSmart, have suffered adverse business repercussions. (See id. ¶¶ 6,
7     65–66.) Consequently, retailers all over the world began investing heavily in developing
8     a seamless omni-channel experience (“OCE”) connecting digital and brick-and-mortar
9     retail. (See id. ¶ 7; see also id. ¶ 68.)
10           PriceSmart was no exception—one critical goal of its executives was to achieve an
11    OCE consistent with PriceSmart’s business model. (See id. ¶¶ 7–8, 70.) Indeed, failure to
12    do so posed a threat to PriceSmart’s ongoing profitability and success. (See id. ¶ 8; see
13    also id. ¶¶ 73, 79.) In 2016, PriceSmart therefore assured its investors that it was
14    “invest[ing] in [its] websites and systems with the long-term objective of offering [its]
15    members a seamless multichannel experience.” (Id. ¶ 71.)
16           PriceSmart initially tried to develop the necessary OCE in-house. (See id. ¶ 9.) On
17    April 7, 2017, Mr. Laparte announced that PriceSmart was going to “replace” its online
18    platform and “relaunch” a “more robust” platform “soon,” “hopefully by the end of [the
19    third quarter], in all [its] countries.” (Id. ¶¶ 10, 73.) Similarly, on July 6, 2017, during
20    PriceSmart’s third quarter Fiscal Year 2017 earnings conference call, Mr. Laparte
21    announced that PriceSmart was “developing a strategic plan and investing in technology
22    to satisfy the shopping needs of [its] business and retail members . . . that[,] if done well,
23    . . . can integrate the best of [its] traditional brick-and-mortar warehouse clubs with the new
24    trends of online shopping and create the right omnichannel experience for [its] members.”
25    (Id. ¶¶ 11, 74; see also id. ¶ 75.) As investors awaited PriceSmart’s OCE, the trading price
26    of PriceSmart’s common stock price fluctuated between $80 and $90 per share. (Id. ¶¶ 12,
27    77.)
28    ///

                                                     3
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1800 Page 4 of 55



1            PriceSmart’s in-house OCE operations and development, however, remained
2     nascent, and PriceSmart had yet to figure out how to achieve digital and brick-and-mortar
3     connectivity in a way that was consistent with its business model. (Id. ¶ 76.) Consequently,
4     pressure mounted on PriceSmart and its executives to find a solution. (See id. ¶¶ 13, 80.)
5                   2.      PriceSmart’s 2017 Form 10-K and Earnings Call
6            On October 26, 2017, PriceSmart issued its Annual Report on Form 10-K for Fiscal
7     Year 2017, ending August 31, 2017 (the “2017 Form 10-K”), which reported
8     “disappointing” financial results. (See CCAC ¶ 81.) Further, and unknown to the market,
9     PriceSmart’s financial reporting, commencing with the issuance of its 2017 Form 10-K,
10    failed accurately to reflect the effectiveness of PriceSmart’s internal controls over its
11    financial reporting. (Id. ¶¶ 14, 91, 94, 202.) Specifically, its internal controls over asset
12    valuation and classification were materially weak and ineffective. (Id.)
13           Because of a lack of U.S. dollars in Trinidad and Tobago, PriceSmart faced
14    difficulties converting local currencies into U.S. dollars. (Id. ¶¶ 104, 207.) This led
15    PriceSmart to invest in certificates of deposit (“CDs”), initially with terms of three months
16    or less, which would be reported as “cash and cash equivalents” on its consolidated balance
17    sheet. (Id. ¶ 207.) As its balance of Trinidad and Tobago dollars increased, the company
18    began investing in CDs with a duration of four-to-twelve months. (Id. ¶¶ 105, 207.)
19    PriceSmart inaccurately carried these four-to-twelve-month CDs as cash and cash
20    equivalents as opposed to “short-term investments” on its consolidated balance sheet in
21    violation of Generally Accepted Accounting Principles (“GAAP”), 2 making the company’s
22    liquidity profile appear better than it was. (Id. ¶¶ 105, 207–08.) Nonetheless, Mr. Laparte
23    and Mr. Heffner represented in the 2017 Form 10-K that PriceSmart’s disclosure controls
24    and procedures were “effective at the reasonable assurance,” and the executed
25
26
      2
        GAAP are the official accounting standards against which to measure financial presentations, primarily
27    promulgated by the Financial Accounting Standards Board (“FASB”). (CCAC ¶ 197.) The U.S.
28    Securities and Exchange Commission (“SEC”) requires public companies to present their financial
      statements in accordance with GAAP. (Id. ¶ 198.)

                                                         4
                                                                                           19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1801 Page 5 of 55



1     certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”).             (Id. ¶ 92–93,
2     202–06.)
3           As for PriceSmart’s OCE, the 2017 Form 10-K noted that “significant opportunity
4     to increase sales and profits through increasing online shopping opportunities,” capabilities
5     that were “currently under development.” (Id. ¶ 82.) PriceSmart also disclosed that it was
6     “increasing [its] investments in e-commerce, technology and other customer initiatives”
7     and that “fail[ure] to successfully implement [PriceSmart’s] ecommerce initiative” could
8     “adversely affect[]” PriceSmart’s “market position, net sales and financial performance.”
9     (Id. ¶ 83.) “In addition, the cost of certain ecommerce and technology investments w[ould]
10    adversely impact [PriceSmart’s] financial performance in the short-term and m[ight]
11    adversely impact [its] financial performance over the longer term.” (Id.)
12          The 2017 Form 10-K also announced that PriceSmart had created an “Innovation
13    Committee” and that the Board of Directors had “designated an incremental $3.0 to $5.0
14    million of technology-related spending for this fiscal year 2018” to, among other things,
15    “fund a newly established team to direct [PriceSmart’s] technology investment and pre-
16    opening spending to develop a new online business [it] hope[d] to launch during the
17    Summer of 2018.” (Id. ¶¶ 15, 84.) The 2017 Form 10-K cautioned that PriceSmart would
18    “likely require further investments beyond the current fiscal year.” (Id.)
19          The following day, during a conference call with analysts, Mr. Laparte emphasized
20    the importance of an online platform and assured investors that PriceSmart was
21    “developing a strategy plan and investing in technology to better satisfy [its] business and
22    retail members.” (Id. ¶¶ 16, 85.) Mr. Laparte added that the “goal” was “to integrate the
23    best of our traditional brick-and-mortar warehouse clubs with the new trends of online
24    shopping and create the right omni-channel experience for our members.” (Id. (emphasis
25    omitted).) He disclosed that PriceSmart had discontinued its prior efforts on the “electronic
26    international catalog” and that the $3 to $5 million investment was so that PriceSmart could
27    “make it the right way.” (Id. ¶¶ 13 (emphasis omitted), 16, 88.) Mr. Heffner emphasized
28    ///

                                                    5
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1802 Page 6 of 55



1     that developing “technologies and capabilities” was “essential to [PriceSmart’s] future”
2     and that the company had “some very exciting plans.” (Id. ¶¶ 16 (emphasis omitted), 87.)
3           Although analysts responded positively to PriceSmart’s announcement, (see id.
4     ¶¶ 88–89), in-house development of PriceSmart’s OCE was not on track to meet the hoped-
5     for Summer 2018 launch date. (See id. ¶ 17.) As a matter of fact, PriceSmart had not yet
6     figured out how to connect digital with brick-and-mortar in a way that adhered to its
7     business model. (Id.)
8                  3.    PriceSmart’s First Quarter 2018 Form 10-Q and Earnings Call
9           On January 4, 2018, PriceSmart issued its Form 10-Q for the First Quarter Fiscal
10    Year 2018, ending November 30, 2018 (the “First Quarter 2018 Form 10-Q”), which
11    included the same misrepresentations as to the effectiveness and adequacy of the
12    company’s internal controls over financial reporting and false SOX certifications executed
13    by Mr. Laparte and Heffner. (CCAC ¶¶ 20, 96, 105–06.) The 10-Q also reiterated that
14    PriceSmart’s “longer range strategic objective” of establishing an OCE, (see id.), and again
15    touted its new Innovation Committee. (See id. ¶ 97.) The 10-Q again noted that the Board
16    had “designated an incremental $3.0 to $5.0 million of technology-related spending for
17    fiscal year 2018 for evaluation and selection of the [enterprise resource planning (“ERP”)]
18    vendor and to fund a newly established team to direct [PriceSmart’s] technology
19    investment and preopening spending to develop a new online business that [they] hope[d]
20    to launch during the Summer 2018.” (Id.) Finally, PriceSmart announced that it had spent
21    $735,000 of the designated funds in the first quarter of Fiscal Year 2018 to evaluate and
22    develop technologies for the anticipated OCE. (See id. ¶¶ 97–98.)
23          During the earnings conference call on January 5, 2018, Mr. Laparte indicated that
24    he believed that PriceSmart was “doing the right investments in different areas,” (id. ¶ 99),
25    but added that the plan was for the company to launch something towards the end of the
26    year instead of that summer. (See id. ¶¶ 18, 99.) He also noted that the designated $3 to
27    $5 million was for Fiscal Year 2018, (see id. ¶ 100), and that PriceSmart would keep
28    investing “until [it] figure[d] out how to get on that space and create that omni-channel

                                                    6
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1803 Page 7 of 55



1     experience.” (Id. ¶¶ 18, 100, 196 (emphasis omitted).) Disclosure of this set-back caused
2     PriceSmart’s stock price to fall from a closing price of $87.85 on January 4, 2018, to a
3     close of $81.25 per share on January 5, 2018. (Id. ¶ 19.) Meanwhile, Mr. Laparte and
4     Mr. Heffner felt increasing pressure to find an OCE solution consistent with PriceSmart’s
5     business model. (See id. ¶ 19, 101.)
6           C.     The Alleged Misrepresentations and Omissions
7                  1.    PriceSmart’s March 19, 2018 Form 8-K
8           On March 19, 2018, PriceSmart issued a press release on Form 8-K announcing the
9     acquisition of Aeropost, Inc., one of “the largest and most visible crossborder logistics and
10    e-commerce providers in Latin American and the Caribbean,” offering “convenient local
11    pick-up points, and an innovative local payments platform that allows buyers to purchase
12    US-sourced merchandise online.” (CCAC ¶¶ 21 (emphasis omitted), 108.) Aeropost’s
13    CEO commented that he could not “think of a better match” and that the acquisition would
14    take the companies “to the forefront of retail innovation.” (Id. ¶¶ 21 (emphasis omitted),
15    108–09 (emphasis omitted).)      The press release added that “the technology behind
16    Aeropost.com[,] coupled with its strong team, w[ould] allow PriceSmart to offer new
17    online shopping options for its members, strengthening its commitment to provide an
18    exceptional member experience with high quality merchandise at low prices.” (Id. ¶¶ 21
19    (emphasis omitted), 108–09.) Mr. Laparte concluded that “the acquisition of Aeropost
20    provides an opportunity to accelerate the development of an omni-channel shopping
21    experience for our members.” (Id. ¶¶ 21 (emphasis omitted), 108–09.) According to Lead
22    Plaintiff, this press release “represented to the market that Aeropost’s operational business
23    model fit with PriceSmart’s well-known, cost-efficient, and competitive low price business
24    model, which was the foundation of its success[,]” and that “Aeropost possessed the digital
25    platform technology piece that PriceSmart needed to figure out and build a robust Omni-
26    Channel experience consistent with its business model,” thereby “favorably position[ing]
27    the Company to achieve an Omni-Channel Experience through the acquisition of
28    Aeropost[].” (See id. ¶ 109.)

                                                    7
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1804 Page 8 of 55



1           Although the terms of the deal remained undisclosed, (see id. ¶ 110), investors and
2     analysts viewed news of the Aeropost acquisition favorably, believing it to be an effective
3     strategic solution to PriceSmart achieving an OCE consistent with its business model
4     without the costs and delays associated with building such a system from scratch. (See id.
5     ¶¶ 23, 111.) PriceSmart’s trading price therefore rose from a close of $81.15 per share on
6     March 19, 2018, to $83.55 per share by March 29, 2018, and to $83.85 per share at the
7     close of trading on April 4, 2018. (Id.)
8                  2.        PriceSmart’s Second Quarter 2018 Form 10-Q and Earnings Call
9           On April 5, 2018, PriceSmart issued its Report on Form 10-Q for the Second Quarter
10    of Fiscal Year 2018, ending February 28, 2018 (“Second Quarter 2018 Form 10-Q”), in
11    which it announced that it was “in the process of expanding [its] strategy to include online
12    shopping and the strategic placement of regional distribution centers to support both [its]
13    traditional warehouse club business and [its] new online shopping initiatives.” (CCAC
14    ¶¶ 24, 112.) The company added that it “believe[d its] business strategy need[ed] to be
15    broadened to respond to changes in shopping habits so [its] members w[ould] have the
16    shopping experience they desire[d].” (Id.) According to PriceSmart, the $30 million
17    acquisition of Aeropost “br[ought] to PriceSmart a technology and development team,
18    which the Company c[ould] leverage to offer new online shopping options for [its]
19    members.” (Id. (emphasis omitted).) Benefits of the acquisition included “efficient and
20    low cost border delivery services” and a “more user friendly operating system and delivery
21    service for PriceSmart members.” (Id. ¶¶ 24 (emphasis omitted), 113.)
22          PriceSmart also disclosed an impairment charge of approximately $1.9 million for
23    the three and six months ended February 28, 2018, “related to the write-off of internally
24    developed software for e-commerce due to the Company’s acquisition of Aeropost . . . and
25    its digital e-commerce platform.” (Id. ¶¶ 25, 114.) Elsewhere, the filing disclosed a “$2.6
26    million charge for the write-off of costs for an e-commerce platform and $525,000 in deal
27    costs.” (Id. ¶ 114.)
28    ///

                                                   8
                                                                                 19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1805 Page 9 of 55



1           During the earnings conference call on April 6, 2018, Mr. Laparte reiterated that
2     PriceSmart had taken “$2.6 million in charges for e-commerce development activities that
3     [we]re no longer needed because of that technology purchase as part of the acquisition of
4     Aeropost, Inc.” (Id. ¶¶ 25 (emphasis omitted), 115.) According to Lead Plaintiff, “[t]his
5     representation sent a message to investors that Aeropost’s digital e-commerce platform was
6     mature enough to enable . . . PriceSmart to abandon what it had previously done internally.”
7     (Id. ¶ 115.) Mr. Laparte added during the call that “the combination of [PriceSmart’s and
8     Aeropost’s] two companies br[ought] together PriceSmart brick-and-mortar excellence,
9     buying power and distribution and operation expertise, with Aeropost’s exceptional cross-
10    border logistics, delivery option and e-commerce know-how.” (Id. ¶¶ 26 (emphasis
11    omitted), 116.) Mr. Laparte continued that the “Aeropost business [would] accelerate[]
12    PriceSmart’s ability to offer online shopping, test and measure new digital strategies and
13    offer delivery options for [PriceSmart’s] members, all while maintaining [its] commitment
14    to excellent members experience with high quality merchandise at low prices.” (Id.
15    (emphasis omitted).)
16          Mr. Laparte also reassured investors that, “[b]eyond the charges [PriceSmart] took
17    in the current quarter, [it did] not anticipate any further dilution to [its] earnings through
18    the end of th[e 2018] fiscal year with th[e Aeropost] acquisition,” and that “[s]ome of the
19    activities and investments [PriceSmart was] planning to do as part of [its] innovation
20    initiatives, which [it had] previously indicated would be up to $5 million in th[e 2018]
21    fiscal year, [we]re now being addressed by Aeropost capability” and, consequently, “any
22    incremental costs of integrating Aeropost w[ould] largely fall within that previously
23    planning investment amount.” (Id. ¶¶ 26 (emphasis omitted), 117–19.) Mr. Heffner
24    reinforced Mr. Laparte’s comments, stating that “the acquisition of Aeropost w[ould] allow
25    [PriceSmart] to utilize Aeropost online technology, along with their in-house digital
26    capability in place of an outsource solution,” (id. ¶¶ 26 (emphasis omitted), 120), and that
27    he thought PriceSmart could “operate within [$5 million] with the integration of Aeropost.”
28    (Id. ¶ 122.) He also elaborated that the $525,000 in deal costs consisted of “due diligence,

                                                    9
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1806 Page 10 of 55



1     legal, tax, accounting and technical advice.” (Id. ¶ 120; see also id. ¶ 182.) Mr. Laparte
2     closed by noting that PriceSmart was “looking at building a platform, that w[ould] take a
3     little longer, but as [the company had] d[one] the write-off of [its] current platform, now
4     [it] ha[d] to replace it with a new platform,” and that “Aeropost br[ought] to the table” “a
5     lot of good things, obviously,” including “technology on one hand, a good team, obviously,
6     that w[ould] help [PriceSmart] get there.” (Id. ¶ 123.) He “guess[ed]” that “time to market”
7     could “be a little more faster on what [the company was] trying to accomplish on this omni-
8     channel opportunity.” (Id.)
9           The announcement regarding the acquisition of Aeropost was met with considerable
10    market enthusiasm, causing the closing price of PriceSmart’s stock to rise from $84.65 on
11    April 5, 2018, to $88.23 on April 6, 2018, on a trading volume of 711, 600 shares, which
12    was significantly higher than the average daily trading volume of its stock. (Id. ¶¶ 28, 124.)
13    The trading price of PriceSmart’s common stock continued to rise, reaching $93.40 per
14    share on July 5, 2018. (Id.)
15          But contrary to PriceSmart’s representations, Aeropost’s online platform and
16    technology were immature, requiring far more investment than the $3 to $5 million
17    previously allocated, and the acquisition of Aeropost would further dilute PriceSmart’s
18    earnings beyond the charges taken that quarter. (See id. ¶¶ 29, 126, 135.) Aeropost also
19    could not provide an OCE consistent with PriceSmart’s business model because the two
20    entities possessed very different business models.         (See id. ¶¶ 29, 128, 130–31.)
21    Specifically, Aeropost did not provide adequate logistics and distribution efficiencies, nor
22    did it focus on efficiency. (See id.) Consequently, Aeropost’s shipping templates, which
23    impacted pricing, were not consistent with PriceSmart’s efficient, low expense business
24    format. (See id. ¶¶ 29, 132–34.) According to Lead Plaintiff, these issues should have
25    been readily apparent through reasonable due diligence. (See id. ¶¶ 133, 137–38; see also
26    id. ¶¶ 179–88.)
27    ///
28    ///

                                                    10
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1807 Page 11 of 55



1                  3.     PriceSmart’s Third Quarter 2018 Form 10-Q and Earnings Call
2           The acquisition of Aeropost saddled PriceSmart with expenses that resulted in a
3     significant drag on its earnings, (see CCAC ¶¶ 136, 138), as reported in PriceSmart’s July
4     5, 2018 Report on Form 10-Q for the Third Quarter of 2018, ending May 31, 2018 (“Third
5     Quarter 2018 Form 10-Q”). (See id. ¶ 144.) Specifically, PriceSmart disclosed $8.0
6     million in “[c]osts associated with the acquisition of Aeropost,” (id. ¶ 144), which
7     translated to a negative impact of $0.08 per share on its earnings per share (“EPS”) for that
8     quarter. (Id. ¶¶ 30, 140, 144.) The Aeropost acquisition would continue negatively to
9     impact PriceSmart’s earnings, impacting its Fiscal Year 2018 EPS by $0.31 per share in
10    the span of six months and its Fiscal Year 2019 EPS by $0.47 per share. (Id. ¶ 30; see also
11    id. ¶ 193.) The Third Quarter 2018 Form 10-Q also continued to misclassify PriceSmart’s
12    assets and the effectiveness of its internal controls over financial reporting. (See id. ¶ 141.)
13    Finally, the filing emphasized the importance of “expanding” or “broaden[ing]”
14    PriceSmart’s business strategy “to include online shopping,” (id. ¶ 143), and that “Aeropost
15    w[ould] allow [PriceSmart] to offer new online shopping options and provide an
16    opportunity to accelerate the development of an omni-channel shopping experience for [its]
17    members providing them with efficient and low-cost cross-border delivery services.” (Id.
18    ¶ 142.)
19          On July 6, 2018, Mr. Laparte and Mr. Jager conducted an earnings conference call.
20    (Id. ¶ 145.) Mr. Laparte represented that the “e-commerce platform now in development”
21    “would be able to offer [PriceSmart’s] members most of the selection of items available in
22    the other warehouse clubs” and that “[t]he Aeropost service [wa]s an exciting high value
23    addition to the product[s] and services [PriceSmart] offer[s] to [its] members.” (Id.) He
24    added that “Aeropost’s business accelerate[d] PriceSmart[’s] ability to offer online
25    shopping, test and measure new digital strategies, and offer delivery options for
26    [PriceSmart’s] members, all while maintaining [the company’s] commitment to an
27    excellent members’ experience with high quality merchandise at low prices.”                (Id.)
28    Specifically, “one of the tasks already initiated by the Aeropost tech team [wa]s the

                                                     11
                                                                                    19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1808 Page 12 of 55



1     development of [PriceSmart’s] new e-commerce platform, which w[ould] be launched in
2     some countries, at some point, during [PriceSmart’s] next fiscal year 2019 [ending
3     August 31, 2019].”      (Id. ¶ 146.)    Mr. Laparte further disclosed that constructing
4     PriceSmart’s OCE “w[ould] require some [additional] investment, there[ wa]s no question”
5     but that PriceSmart “d[id] have the plans and then [it] started already investing in different
6     initiatives to create – to improve the marketplace, to improve the whole Aeropost for – just
7     to build [the] platform there, different initiatives that w[ould] not happen just without the
8     investing,” adding that “it m[ight] be short term, it m[ight] have some impact, but
9     obviously, long-term, [the company] d[id] believe that it[ wa]s the right thing to do.” (Id.
10    ¶ 148.) Mr. Laparte was unable, however, to provide an estimate as to the scale of future
11    investment required. (See id. ¶ 149.)
12          The announcement of the adverse impact the Aeropost acquisition was having on
13    PriceSmart’s EPS and the other disclosures made on July 5 and 6, 2018, led to the closing
14    price of PriceSmart’s shares to drop from $93.40 on July 5, 2018, to $83.40 on July 6,
15    2018, representing a one-day drop of more than ten percent, on unusually high trading
16    volume of 1,209,000 shares. (Id. ¶¶ 31, 139, 151.) PriceSmart’s stock price continued to
17    fall, reaching as low as $77.90 on July 10, 2018. (Id. ¶¶ 31, 151.)
18          D.     The Corrective Disclosures
19                 1.     PriceSmart’s 2018 Form 10-K and Earnings Call
20          On October 25, 2018, after the close of the markets, PriceSmart announced its fourth
21    quarter Fiscal Year 2018 and Fiscal Year 2018 results. (See CCAC ¶ 153.) In its Annual
22    Report on Form 10-K for the Fourth Quarter and Fiscal Year ending August 31, 2018
23    (“2018 Form 10-K”), PriceSmart reported total revenue of $777.9 million and operating
24    income of $27.2 million, compared with operating income of $30.8 million from the prior
25    year. (Id.) PriceSmart also revealed that the company had experienced an increase of
26    approximately $16.1 million in total selling, general, and administrative (“SG&A”)
27    expenses “due to the additional costs of [its] Aeropost subsidiary.” (Id. ¶ 155 (emphasis
28    omitted).) Total net losses from Aeropost and acquisition related expenses after tax

                                                    12
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1809 Page 13 of 55



1     benefits came to $2.4 million in the second quarter of Fiscal Year 2018, $2.29 million for
2     the third quarter, and $4.611 million for the fourth quarter, totaling $9.321 for Fiscal Year
3     2018. (Id.) This translated to negative impacts on EPS of $0.08, $0.08, $0.15, and $0.31,
4     respectively. (Id.)
5           PriceSmart also disclosed for the first time that it had been misclassifying its short-
6     term assets on its unaudited first, second, and third quarter Fiscal Year 2018 reported
7     financial results, necessitating a restatement. (Id. ¶¶ 35, 153; see also id. ¶ 107, 208.)
8     Although this balance sheet classification had “no impact on earnings per share, revenue,
9     operating income, net income, cash flow from operations, total assets or total current
10    assets,” (id. ¶ 153), it did result in the company overstating its total cash and cash
11    equivalents. (See id. ¶ 209.) Further, PriceSmart revealed that its internal controls over
12    financial reporting, specifically those relating to asset classifications, were materially weak
13    and deficient, despite the prior representations and SOX certifications signed by
14    Messrs. Laparte, Heffner, or Jager. (Id. ¶¶ 35, 153.)
15          Finally, PriceSmart announced that its CEO, Mr. Laparte, had submitted his
16    resignation effective November 16, 2018, which the Board of Directors had accepted the
17    same day without a permanent replacement in place. (See id. ¶¶ 33, 156.) During a follow-
18    on conference call with market analysts, both Mr. Laparte and PriceSmart’s interim CEO,
19    Sherry Bahrambeygui, acknowledged the need for a “fresh perspective.” (Id. ¶¶ 33, 157.)
20    Ms. Bahrambeygui added that the company needed a CEO that would “bring a different
21    set of skills . . . to help expedite [the company’s] growth.” (Id.)
22          PriceSmart’s co-founder and Chairman of the Board, Robert Price, also participated
23    in the earnings call. (See id. ¶ 158.) Mr. Price and Mr. Jager acknowledged the reduction
24    in earnings caused by the acquisition of Aeropost. (See id.) Mr. Price also disclosed that
25    the company was still “struggling with the issue of how to connect brick-and-mortar to
26    online in a way that really works[,]” while further acknowledging that nobody had “figured
27    it out.” (Id. ¶¶ 34 (emphasis omitted), 159, 195.) He added that the company was still
28    looking for “that sweet spot . . . how do you make sure that you can integrate properly the

                                                    13
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1810 Page 14 of 55



1     technology, the benefits of technology with the traditional ways in which people have been
2     shopping.” (Id. ¶¶ 34, 159 (emphasis omitted).)
3           Cumulatively, the October 25, 2018 disclosures prompted a fifteen percent decrease
4     in PriceSmart’s share price, from $81.57 at the close of trading on October 25, 2018, to
5     close at $69.16 per share on October 26, 2018, on unusually high trading volume of
6     901,300. (Id. ¶¶ 36, 162.)
7                  2.    PriceSmart’s First Quarter 2019 Form 10-Q and Earnings Call
8           On January 9, 2019, PriceSmart issued a Report on Form 10-Q for the First Quarter
9     of Fiscal Year 2019, ending November 30, 2018 (“First Quarter 2019 Form 10-Q”), in
10    which it announced a new loss from Aeropost operations and OCE development of $3.9
11    million, including $700,000 in acquisition costs, resulting in an adverse impact of $0.13 on
12    the company’s EPS that quarter. (CCAC ¶¶ 39, 164.) The company also acknowledged
13    that it still did not maintain adequate internal controls respecting the classification of
14    financial instruments as cash or short-term investments and that it had not yet remediated
15    those existing material weaknesses. (Id. ¶ 164.)
16          During the quarterly earnings call on January 20, 2019, when one analyst asked
17    whether PriceSmart had “seen any traction yet . . . in terms of [its] online activities,”
18    Ms. Bahrambeygui responded that the company was still “trying to understand where the
19    greatest value is to be unlocked from th[e] acquisition” of Aeropost and “how to best apply
20    it and integrate those technological capabilities and the talent into the very core of . . .
21    business at PriceSmart.” (Id. ¶ 40; see also id. ¶ 166.) She further admitted that Aeropost
22    was not “just a plug-and-play that was going to be the answer to all [PriceSmart’s] e-
23    commerce and omni-channel needs” and that there would have to be additional investments
24    that “at this point [would be] difficult for [her] to quantify.” (Id. ¶¶ 41, 166 (emphasis
25    omitted).)
26                 3.    PriceSmart’s Second Quarter 2019 Form 10-Q and Earnings Call
27          On April 9, 2019, PriceSmart issued a Report on Form 10-Q for the Second Quarter
28    of 2019, ending February 28, 2019 (“Second Quarter 2019 Form 10-Q”), disclosing that

                                                   14
                                                                                 19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1811 Page 15 of 55



1     its quarterly EPS had been adversely impacted by $0.14 per share by the Aeropost
2     acquisition, operational, and OCE costs. (See id. ¶ 167.) On the April 10, 2019 earnings
3     call, PriceSmart noted that it had incurred $4.2 million in Aeropost costs, $1.7 million of
4     which represented losses due to Aeropost’s operations or “legacy” business and $1.3
5     million of which was due to the costs of developing the OCE.                (Id. ¶¶ 42, 167.)
6     Ms. Bahrambeygui stressed the importance of leveraging “the technology and the talent”
7     from the Aeropost acquisition, as well as the “need to accelerate [PriceSmart’s] digital and
8     omnichannel transformation to . . . drive growth.” (Id. ¶ 168.)
9                  4.     PriceSmart’s Third Quarter 2019 Form 10-Q and Earnings Call
10          PriceSmart issued its Report on Form 10-Q for the Third Quarter of 2019, ending
11    May 31, 2019 (“Third Quarter 2019 Form 10-Q”) on July 10, 2019, disclosing an Aeropost-
12    related net loss for the quarter of $2.879 million, translating to a loss of an additional $0.09
13    per share. (Id. ¶¶ 42, 170.) In the follow-on call with analysts on July 11, 2019, Mr. Jager
14    elaborated that “the legacy Aeropost business” and the “investments into [PriceSmart’s]
15    digital platform” costs $1.0 million and $1.8 million, respectively. (Id. ¶ 170.)
16                 5.     PriceSmart’s 2019 Form 10-K and Earnings Call
17          On October 29, 2019, PriceSmart issued its Annual Report on Form 10-K for the
18    Fourth Quarter and Fiscal Year ending August 31, 2019 (“2019 Form 10-K”), reporting an
19    increase of $28.9 million in SG&A expenses, $9.9 million of which was attributable to
20    Aeropost and $9.8 million of which was attributable to the OCE and expansion of
21    Aeropost’s legacy business. (CCAC ¶¶ 43, 171.) The 2019 Form 10-K acknowledged that
22    the Aeropost acquisition constituted a significant cause of PriceSmart’s year-over-year
23    decline in operating income, from $126.1 million (4.0% of total revenue) for the prior year
24    to $115.2 million (3.6% of total revenue) for Fiscal Year 2019. (Id. ¶¶ 43, 172.) The
25    company reported a negative impact of Aeropost-related activities of $0.47 per share for
26    the entire year. (Id. ¶¶ 43, 173; see also id. ¶ 193.)
27          PriceSmart also announced that it was only testing its OCE in the Dominican
28    Republic, representing far less progress than previously anticipated. (See id. ¶¶ 43, 174.)

                                                     15
                                                                                    19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1812 Page 16 of 55



1     According to Lead Plaintiff, the changes between the 2013 and 2019 versions of the
2     company’s Dominican Republic websites were minimal and largely cosmetic. (See id.
3     ¶¶ 175–77.)
4           During the earnings conference call on October 30, 2019, PriceSmart assured
5     investors that it was operating with a renewed focus on “expedit[ing its] growth strategies
6     in a manner consistent with [its] core values.” (See id. ¶¶ 44, 174.) In short, PriceSmart
7     was never poised to launch an OCE for PriceSmart customers in 2018, and the Aeropost
8     acquisition did not accelerate the OCE launch date. (See id. ¶ 44.)
9     II.   Procedural Background
10          On May 22, 2019, Plaintiff Max Morris Harari instituted this putative class action
11    on behalf of all persons or entities who had purchased or acquired PriceSmart securities
12    between October 26, 2017, and October 25, 2018 (the “Class Period”). (See generally ECF
13    No. 1.) He alleged causes of action for (1) violation of Section 10(b) of the Securities
14    Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78a et seq., and Rule 10b-5
15    promulgated thereunder; and (2) violation of Section 20(a) of the Exchange Act against
16    Individual Defendants Laparte, Heffner, and Jager. (See generally id.)
17          On July 22, 2019, PERA sought appointment as Lead Plaintiff and approval of its
18    selected Lead Counsel, Barrack, Rodos & Bacine. (See generally ECF No. 4.) PERA,
19    which manages thirty-one retirement plans for New Mexico’s state, county, and municipal
20    employees, had purchased 104,740 shares of PriceSmart common stock during the Class
21    Period. (CCAC ¶¶ 1, 51.) Judge Sammartino granted PERA’s motion on October 7, 2019,
22    (see ECF No. 23), following which the Parties’ requested leave to file the instant
23    Consolidated Class Action Complaint. (See ECF No. 24.)
24          After receiving leave of Court, Lead Plaintiff filed the operative Consolidated Class
25    Action Complaint on January 3, 2020, naming the same Defendants and alleging the same
26    causes of action as pled in Mr. Harari’s original Complaint. (See generally ECF No. 26.)
27    The instant Motion followed on March 3, 2020. (See ECF No. 29).
28    ///

                                                  16
                                                                                19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1813 Page 17 of 55



1                               REQUEST FOR JUDICIAL NOTICE
2     I.    Legal Standards
3           A.     Judicial Notice
4           “Judicial notice under Rule 201 permits a court to notice an adjudicative fact if it is
5     ‘not subject to reasonable dispute.’” Khoja, 899 F.3d at 999 (quoting Fed. R. Evid. 201(b)).
6     “A fact is ‘not subject to reasonable dispute’ if it is ‘generally known,’ or ‘can be accurately
7     and readily determined from sources whose accuracy cannot reasonably be questioned.’”
8     Id. (quoting Fed. R. Evid. 201(b)(1)–(2)). “Accordingly, ‘[a] court may take judicial notice
9     of matters of public record without converting a motion to dismiss into a motion for
10    summary judgment.’” Id. (quoting Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.
11    2001)). “But a court cannot take judicial notice of disputed facts contained in such public
12    records.” Id. (citing Lee, 250 F.3d at 689).
13          B.     Incorporation by Reference
14          “Unlike rule-established judicial notice, incorporation-by-reference is a judicially
15    created doctrine that treats certain documents as though they are part of the complaint
16    itself.” Khoja, 899 F.3d at 1002. “The doctrine prevents plaintiffs from selecting only
17    portions of documents that support their claims, while omitting portions of those very
18    documents that weaken—or doom—their claims.” Id. (citing Parrino v. FHP, Inc., 146
19    F.3d 699, 706 (9th Cir. 1998), superseded by statute on other grounds as recognized
20    in Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 681–82 (9th Cir. 2006)).
21    Consequently, “a defendant may seek to incorporate a document into the complaint ‘if the
22    plaintiff refers extensively to the document or the document forms the basis of the
23    plaintiff's claim.’” Id. (quoting United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)).
24          “However, if the document merely creates a defense to the well-pled allegations in
25    the complaint, then that document did not necessarily form the basis of the complaint.” Id.
26    “Otherwise, defendants could use the doctrine to insert their own version of events into the
27    complaint to defeat otherwise cognizable claims.” Id. at 1002–03 (citing Glob. Network
28    Commc’ns, Inc. v. City of N.Y., 458 F.3d 150, 156–57 (2d Cir. 2006); In re Immune

                                                     17
                                                                                    19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1814 Page 18 of 55



1     Response Sec. Litig., 375 F. Supp. 2d 983, 995–96 (S.D. Cal. 2005)). “For this same
2     reason, what inferences a court may draw from an incorporated document should also be
3     approached with caution.” Id. at 1003. Although “a court ‘may assume [an incorporated
4     document’s] contents are true for purposes of a motion to dismiss under Rule 12(b)(6),’” id.
5     (alteration in original) (quoting Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006)), “it is
6     improper to assume the truth of an incorporated document if such assumptions only serve
7     to dispute facts stated in a well-pleaded complaint.” Id.
8     II.   Analysis
9           Defendants ask the Court to take judicial notice of thirteen documents and to
10    incorporate by reference the first twelve:
11          1.     Exhibit 1: PriceSmart’s Form 10-K for the year ended August 31, 2017, filed
12    with the SEC on October 26, 2017, referenced in the Consolidated Class Action Complaint
13    at ¶¶ 14–15 and 81–84, and publicly available at www.sec.gov/edgar/searchedgar/
14    companysearch/html;
15          2.     Exhibit 2: Transcript from PriceSmart’s conference call on October 27, 2017,
16    discussing its Fiscal Year 2017 financial results; referenced in the Consolidated Class
17    Action Complaint at ¶¶ 16, 19, 25, 33, 38, 85–88, 103, 115, 126, 136, 186, and 196; and
18    publicly available at https://seekingalpha.com/article/4117808-pricesmarts-psmt-ceojose-
19    luis-laparte-on-q4-2017-results-earnings-calltranscript?part=single;
20          3.     Exhibit 3: PriceSmart’s Form 10-Q for the quarter ended November 30, 2017,
21    filed with the SEC on January 4, 2018, referenced in the Consolidated Class Action
22    Complaint at ¶¶ 96–98, and publicly available at www.sec.gov/edgar/searchedgar/
23    companysearch/html;
24          4.     Exhibit 4: Transcript from PriceSmart’s conference call on January 5, 2018,
25    discussing its first quarter 2018 financial results, referenced in the Consolidated Class
26    Action Complaint at ¶¶ 99–100, and publicly available at https://seekingalpha.
27    com/article/4135631-pricesmarts-psmt-ceo-jose-luis-laparte-on-q1-2018-resultsearnings-
28    call-transcript?part=single;

                                                   18
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1815 Page 19 of 55



1           5.     Exhibit 5: PriceSmart’s Form 10-Q for the quarter ended February 28, 2018,
2     filed with the SEC on April 5, 2018, referenced in the Consolidated Class Action
3     Complaint at ¶¶ 24–25 and 112–14, and publicly available at www.sec.gov/edgar/
4     searchedgar/companysearch/html;
5           6.     Exhibit 6: Transcript from PriceSmart’s conference call on April 6, 2018,
6     discussing its second quarter 2018 financial results, referenced in the Consolidated Class
7     Action Complaint at ¶¶ 26–27 and 115–23, and publicly available at https://seekingalpha.
8     com/article/4161538-pricesmarts-psmt-ceo-jose-luis-laparte-on-q2-2018-resultsearnings-
9     call-transcript?part=single;
10          7.     Exhibit 7: PriceSmart’s Form 10-Q for the quarter ended May 31, 2018, filed
11    with the SEC on July 5, 2018, referenced in the Consolidated Class Action Complaint at
12    ¶¶ 30 and 140–44, and publicly available at www.sec.gov/edgar/searchedgar/
13    companysearch/html;
14          8.     Exhibit 8: transcript from PriceSmart’s conference call on July 6, 2018,
15    discussing its third quarter 2018 financial results, referenced in the Consolidated Class
16    Action Complaint at ¶¶ 30 and 140–44, and publicly available at https://seekingalpha.com/
17    article/4185822-pricesmart-inc-psmt-ceo-jose-luis-laparte-on-q3-2018-resultsearnings-
18    call-transcript?part=single;
19          9.     Exhibit 9: PriceSmart’s Form 8-K, which is a copy of PriceSmart’s Item 4.02.
20    Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or
21    Completed Interim Review, referenced in the Consolidated Class Action Complaint at
22    ¶¶ 35 and 153, filed with the SEC before the opening of the market on October 25, 2018,
23    and publicly available at www.sec.gov/edgar/searchedgar/companysearch/html;
24          10.    Exhibit 10: PriceSmart’s Form 8-K, which is a copy of PriceSmart’s press
25    release announcing its fourth quarter and Fiscal Year 2018 financial results, referenced in
26    the Consolidated Class Action Complaint at ¶¶ 33 and 156, filed with the SEC on October
27    25, 2018, and publicly available at www.sec.gov/edgar/searchedgar/companysearch/html;
28    ///

                                                  19
                                                                                19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1816 Page 20 of 55



1             11.   Exhibit 11: PriceSmart’s Form 10-K for the year ended August 31, 2018, filed
2     with the SEC on October 25, 2018, referenced in the Consolidated Class Action Complaint
3     at ¶¶ 154–55, and publicly available at www.sec.gov/edgar/searchedgar/companysearch/
4     html;
5             12.   Exhibit 12: Transcript from PriceSmart’s conference call on October 26,
6     2018, discussing its Fiscal Year 2018 financial results, referenced in the Consolidated Class
7     Action Complaint at ¶¶ 34 and 157–60, and publicly available at https://seekingalpha.com/
8     article/4215060-pricesmart-inc-psmt-ceo-jose-luis-laparte-on-q4-2018-resultsearnings-
9     call-transcript?part=single; and
10            13.   Exhibit 13: PriceSmart’s stock price during the alleged Class Period;
11    referenced in the Consolidated Class Action Complaint at ¶¶ 111, 124, 139, 151, and 162;
12    and available as a matter of general public record at https://finance.yahoo.com/quote/
13    PSMT/history?p=PSMT.
14    (See RJN at 2–3.) Defendants contend that it is appropriate for the Court to consider these
15    documents to gain a complete picture of the statements made during the Class Period. (See
16    id. at 6–10.) Lead Plaintiff “does not object to judicial notice of these documents for the
17    limited purpose of establishing the existence of their contents[,] i.e., what was stated to the
18    market and when,” (RJN Obj. at 1), but object to the extent that “Defendants use the
19    documents . . . to establish an alternative universe of facts contrasting those of the well-
20    pleaded complaint.” (Id. at 4.)
21            Because the Court does not refer to Exhibits 2 through 5, 7, 9, 10, and 13, the Court
22    DENIES IN PART AS MOOT Defendant’s Request for Judicial Notice as to those
23    exhibits; however, the Court agrees that incorporation by reference and judicial notice of
24    Exhibits 1, 6, 8, 11, and 12 is proper. See, e.g., In re Aqua Metals, Inc. Se. Litig., No. 17-
25    CV-07142-HSG, 2019 WL 3817849, at *5 (N.D. Cal. Aug. 14, 2019) (taking judicial
26    notice of and incorporating by reference “SEC filings, press releases, and conference call
27    transcripts that [the p]laintiff allege[d] contain[ed] false and/or misleading statements for
28    the purpose of determining what was disclosed to the market”); see also Khoja, 899 F.3d

                                                    20
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1817 Page 21 of 55



1     at 999 (“An investor call transcript submitted to the SEC generally qualifies as a ‘source[]
2     whose accuracy cannot reasonable by questioned.” (quoting Fed. R. Evid. 201(b))); Metzler
3     Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1064 n.7 (9th Cir. 2008) (taking
4     judicial notice of SEC filings). The Court therefore GRANTS IN PART Defendants’
5     Request for Judicial Notice (ECF No. 29-2) as to Exhibits 1, 6, 8, 11, and 12 for the limited
6     purpose of determining what was disclosed to the market in the context of Lead Plaintiff’s
7     alleged misrepresentations and omissions.
8                                      MOTION TO DISMISS
9     I.    Legal Standard
10          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to
11    state a claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’”
12    Conservation Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro
13    v. Block, 250 F.3d 729, 732 (9th Cir. 2001)). “A district court’s dismissal for failure to
14    state a claim under Federal Rule of Civil Procedure 12(b)(6) is proper if there is a ‘lack of
15    a cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal
16    theory.’” Id. at 1242 (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
17    Cir. 1988)).
18          “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a ‘short and
19    plain statement of the claim showing that the pleader is entitled to relief.’” Ashcroft v.
20    Iqbal, 556 U.S. 662, 677–78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). “[T]he pleading
21    standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands
22    more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at 678
23    (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other words, “[a]
24    pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a
25    cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).
26          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
27    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
28    Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

                                                   21
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1818 Page 22 of 55



1     factual content that allows the court to draw the reasonable inference that the defendant is
2     liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[W]here the
3     well-pleaded facts do not permit the court to infer more than the mere possibility of
4     misconduct, the complaint has alleged—but it has not ‘show[n]’—'that the pleader is
5     entitled to relief.’” Id. at 679 (second alteration in original) (quoting Fed. R. Civ. P.
6     8(a)(2)).
7           “[C]laims brought under Rule 10b-5 and section 10(b) must meet the particularity
8     requirements of Federal Rule of Civil Procedure 9(b).” In re Daou Sys., Inc., 411 F.3d
9     1006, 1014 (9th Cir. 2005) (citing Semegen v. Weidner, 780 F.2d 727, 729, 734–35 (9th
10    Cir. 1985)). “Rule 9(b) requires that, when fraud is alleged, ‘a party must state with
11    particularity the circumstances constituting fraud.’” Kearns v. Ford Motor Co., 567 F.3d
12    1120, 1124 (9th Cir. 2009) (quoting Fed. R. Civ. P. 9(b)). “Rule 9(b) demands that the
13    circumstances constituting the alleged fraud be specific enough to give defendants notice
14    of the particular misconduct . . . so that they can defend against the charge and not just
15    deny that they have done anything wrong.” Id. (alteration in original) (internal quotation
16    mark omitted) (quoting Bly-Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001)).
17    “Averments of fraud must be accompanied by the who, what, when, where, and how of the
18    misconduct charged.” Id. (internal quotation marks omitted) (quoting Vess v. Ciba-Geigy
19    Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)).
20          “Further, the enactment of the Private Securities Litigation Reform Act (“PSLRA”)
21    in 1995 significantly altered pleading requirements in private securities fraud litigation by
22    amending the 1934 Exchange Act to require that a complaint ‘plead with particularity both
23    falsity and scienter.’” In re Daou, 411 F.3d at 1014 (quoting Gompper v. VISX, Inc., 298
24    F.3d 893, 895 (9th Cir. 2002)) (citing Nursing Home Pension Fund, Local 144 v. Oracle
25    Corp., 380 F.3d 1226, 1230 (9th Cir. 2004)). Under the PSLRA, “[a] securities fraud
26    complaint must . . . ‘specify each statement alleged to have been misleading, the reason or
27    reasons why the statement is misleading, and, if an allegation regarding the statement or
28    omission is made on information and belief, the complaint shall state with particularity all

                                                   22
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1819 Page 23 of 55



1     facts on which that belief is formed.’” Id. (quoting Gompper, 298 F.3d at 895 (quoting 15
2     U.S.C. § 78u-4(b)(1))). “The complaint must also ‘state with particularity facts giving rise
3     to a strong inference that the defendant acted with the required state of mind.’” Id. at
4     1014–15 (emphasis in original) (quoting Gompper, 298 F.3d at 895 (quoting 15 U.S.C.
5     § 78u-4(b)(2))) (citing In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 974 (9th Cir.
6     1999), superseded by statute on other grounds as recognized by In re Quality Sys., Inc.
7     Sec. Litig., 865 F.3d 1130, 1146 (9th Cir. 2017)). “The stricter pleading standard for
8     pleading scienter naturally results in a stricter standard for pleading falsity, because falsity
9     and scienter in private securities fraud cases are generally strongly inferred from the same
10    set of facts, and the two requirements may be combined into a unitary inquiry under the
11    PSLRA.” Id. at 1015 (quoting In re Vantive Corp. Sec. Litig., 283 F.3d 1079, 1091 (9th
12    Cir. 2002), abrogated on other grounds as recognized by S. Ferry LP, No. 2 v. Killinger,
13    542 F.3d 776, 784 (2008)). “Thus, the complaint must allege that the defendants made
14    false or misleading statements either intentionally or with deliberate recklessness.” Id.
15    (citing In re Silicon Graphics, 183 F.3d at 974).
16          “If a complaint is dismissed for failure to state a claim, leave to amend should be
17    granted ‘unless the court determines that the allegation of other facts consistent with the
18    challenged pleading could not possibly cure the deficiency.’” DeSoto v. Yellow Freight
19    Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well
20    Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)). “A district court does not err in
21    denying leave to amend where the amendment would be futile.” Id. (citing Reddy v. Litton
22    Indus., 912 F.2d 291, 296 (9th Cir. 1990), cert. denied, 502 U.S. 921 (1991)).
23    II.   Analysis
24          Defendants seek dismissal of both Lead Plaintiff’s causes of action for (1) violation
25    of Section 10(b) and Rule 10b-5 against all Defendants, and (2) for violation of Section
26    20(a) against the Individual Defendants. (See generally Mot.)
27    ///
28    ///

                                                     23
                                                                                    19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1820 Page 24 of 55



1            A.    Section 10(b) and Rule 10b-5
2            Section 10(b) of the Exchange Act provides, in relevant part:
3                  It shall be unlawful for any person, directly or indirectly, by the
                   use of any means or instrumentality of interstate commerce or
4
                   the mails[,] . . . [t]o use or employ, in connection with the
5                  purchase or sale of any security registered on a national securities
                   exchange . . . [,] any manipulative or deceptive device or
6
                   contrivance in contravention of such rules and regulations as the
7                  [SEC] may prescribe as necessary or appropriate in the public
                   interest or for the protection of investors.
8
9     15 U.S.C. § 78j(b). One of those rules is Rule 10b-5, which, among other things, makes it
10    “unlawful for any person . . . [t]o make any untrue statement of a material fact or to omit
11    to state a material fact necessary in order to make the statements made, in light of the
12    circumstances under which they were made, not misleading.” 17 C.F.R. § 240.10b-5(b).
13           To plead a violation of either Section 10(b) or Rule 10b-5, a plaintiff must adequately
14    allege “(1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a
15    connection between the misrepresentation or omission and the purchase or sale of a
16    security; (4) reliance upon the misrepresentation or omission; (5) economic loss; and
17    (6) loss causation.” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37–38 (2011)
18    (quoting Stoneridge Inv. Partners, LLC v. Scientific-Atlanta, Inc., 522 U.S. 148, 1157
19    (2008)).    Through the instant Motion, Defendants challenge the adequacy of Lead
20    Plaintiff’s pleading only as to the first two elements. (See ECF No. 29-1 (“Mot. Mem.”)
21    at 14–36.) The Court analyzes these elements with respect to the two categories of
22    misstatements Lead Plaintiff alleges: (1) those related to PriceSmart’s misclassification of
23    assets, and (2) those related to the acquisition of Aeropost and development of PriceSmart’s
24    OCE.
25                 1.     Misclassification of Assets
26           Lead Plaintiff alleges that PriceSmart’s unaudited “reports on form 10-Q for its first,
27    second, and third quarters of 2018 falsely stated the Company’s classification of assets,
28    and liquidity position, by reporting CDs with terms exceeding 3 months as ‘cash

                                                    24
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1821 Page 25 of 55



1     equivalents,’ in violation of GAAP.” (Opp’n at 14.) Consequently, PriceSmart’s “2017
2     Form 10-K falsely represented and certified that PriceSmart’s disclosure controls and
3     controls over financial reporting were adequate and ‘effective at the reasonable assurance’
4     level,” (id. at 13 (quoting CCAC ¶ 92)), and Messrs. “Laparte, Heffner, and Jager[’s] . . .
5     SOX certifications supporting their portrayal of adequate and effective internal controls
6     over financial reporting, and the accuracy and reliability of the Company’s financial
7     statements, were . . . also deceptive and misleading.” (Id. at 14 (citing CCAC ¶¶ 203–06,
8     213).)
9              Defendants do not contest falsity—indeed, PriceSmart issued a Form 8-K disclosing
10    the misclassification and subsequently restated the relevant financials in its 2018 Form 10-
11    K. (See, e.g., CCAC ¶¶ 35, 38, 153, 157, 213.) Instead, Defendants contend that “the mere
12    publication of inaccurate accounting figures, or a failure to follow GAAP, without more,
13    does not establish scienter.” (See Mot. Mem. at 17 (quoting DSAM Global Value Fund v.
14    Altris Software, Inc., 288 F.3d 385, 390 (9th Cir. 2002)) (citing Zamir v. Bridgepoint Educ.,
15    Inc., No. 15-CV-408 JLS (DHB), 2016 WL 3971400, at *8 (S.D. Cal. July 25, 2016); SEC
16    v. Leslie, No. C 07-3444, 2010 WL 2991038, at *18 (N.D. Cal. July 29, 2010); Karpov v.
17    Insight Enters., Inc., No. CV 09-856-PHX-SRB, 2010 WL 2105448, at *10 (D. Ariz.
18    Apr. 30, 2010).) According to Defendants, Lead Plaintiff fails to allege the something
19    “more” required to plead scienter. (See id. at 16–17.) Lead Plaintiff counters that the
20    obviousness and magnitude of the error leads to a strong inference of scienter. (See Opp’n
21    at 28.) Defendants respond that Lead Plaintiff fails to allege any “reason that PriceSmart
22    would have intentionally misclassified CDs,” (see Reply at 6 (emphasis in original)): the
23    restatement did not reveal any shortage of liquidity, (see id. at 8), and had no impact on
24    PriceSmart’s earnings per share, revenue, operating income, net income, cash flow from
25    operation, total assets, or total current assets. (See id. at 8.)
26             The Court agrees that Lead Plaintiff has failed to allege a strong inference of scienter
27    regarding the misstatements prompting the restatement. The Ninth Circuit has cautioned
28    that, “[t]o allege a ‘strong inference of deliberate recklessness,’ [plaintiffs] ‘must state facts

                                                      25
                                                                                      19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1822 Page 26 of 55



1     that come closer to demonstrating intent, as opposed to mere motive and opportunity.’”
2     DSAM Global Value Fund, 288 F.3d at 385 (quoting In re Silicon Graphics, 183 F.3d at
3     974). Such allegations are missing here. According to Lead Plaintiff, the improper
4     classification of four-to-twelve-month CDs as “cash and cash equivalents” as opposed to
5     short-term investments allowed Defendants to distort PriceSmart’s liquidity profile,
6     making it appear more liquid than it really was. (See, e.g., CCAC ¶¶ 14, 20, 32, 38, 95,
7     104–07, 141, 153, 178, 207–13.) But Lead Plaintiff’s allegations fail to answer the
8     question—to what end? Lead Plaintiff claims that there was an “issue of liquidity
9     associated with PriceSmart’s ability to convert foreign currency into U.S. dollars,” (see id.
10    ¶ 95), and that the restatement “reduced the previously reported cash and cash equivalents
11    balance as of May 31, 2018 by 37% and increased the previously reported net decrease in
12    cash, cash equivalents, and restricted cash by 258% .” (See id. ¶ 211.) But Lead Plaintiff
13    does not allege that PriceSmart faced any shortage of liquidity that misclassification of
14    these assets served to conceal. (see Reply at 8.) In fact, PriceSmart reported $144,813,000
15    in cash and cash equivalents prior to the restatement, and $90,923,000 after. (See CCAC
16    ¶ 211.) Lead Plaintiff fails to allege that this was insufficient to meet PriceSmart’s needs,
17    and it appears that—aside from the reclassification of the four-to-twelve-month CDs
18    itself—PriceSmart’s net decrease in “cash, cash equivalents, and restricted cash” was only
19    $20,899,000 for the nine months ending May 31, 2018. (See id.)
20          In short, Lead Plaintiff’s allegations fail to raise a strong inference that Defendants
21    stood to gain anything from affirmatively misrepresenting PriceSmart’s liquidity profile
22    or, relatedly, the misrepresentation of the adequacy of PriceSmart’s internal controls and
23    the Individual Defendants’ false SOX certifications. Consequently, the inference of
24    scienter is not at least as compelling as the opposing inference to be drawn from these facts,
25    i.e., that PriceSmart made an unfortunate—but innocent—accounting error. See, e.g.,
26    Zamir v. Bridgepoint Educ., Inc., No. 15-CV-408 JLS (DHB), 2018 WL 1258108, at *8
27    (S.D. Cal. Mar. 12, 2018) (dismissing securities fraud claims where the “[p]laintiffs
28    demonstrate that [the defendant]’s collectability analysis violated GAAP, but . . . the more

                                                    26
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1823 Page 27 of 55



1     compelling inference from [the p]laintiffs’ allegations is that [the d]efendants made a good
2     faith but mistaken attempt to account for students with and without financial aid”); Perrin
3     v. Sw. Water Co., No. 2:08-cv-7844-JHN-AGRx, 2011 WL 10756419, at *13 (C.D. Cal.
4     June 30, 2011) (dismissing securities fraud action based on restatement resulting in
5     downward adjustments of revenue, operating income, net income, income from continuing
6     operations, retained earnings, and net cash where the plaintiffs’ “attempt to show nefarious
7     intentions on the part of [the d]efendants . . . is no more compelling than the more innocent
8     one—[the defendant] was a ‘confederate of companies,’ and its accounting practices were
9     cumbersome, inefficient, and subject to error”); In re Downey Sec. Litig., No. CV 08-3261-
10    JFW (RZX), 2009 WL 2767670, at *12 (C.D. Cal. Aug. 21, 2009) (dismissing amended
11    complaint where the “[p]laintiff has, once again, failed to provide a reasonable basis for
12    the Court to conclude that any of the purported accounting mistakes were anything other
13    than innocent and unintentional”); In re Wet Seal, Inc. Sec. Litig., 518 F. Supp. 2d 1148,
14    1163 (C.D. Cal. 2007) (dismissing securities fraud complaint based on alleged GAAP
15    violations where the plaintiffs “attribute fraudulent motives to Defendants that are at best
16    implausible”); In re Hypercom Corp. Sec. Litig., No. CV-05-0455-PHX-NVW, 2006 WL
17    1836181, at *10 (D. Ariz. July 5, 2006) (dismissing securities fraud claims based on
18    misclassification of leases where the “[p]laintiffs have failed to allege facts establishing
19    that these GAAP errors were more than technical errors based on the incorrect application
20    of [the relevant Financial Accounting Standard]”).        The Court therefore GRANTS
21    Defendants’ Motion and DISMISSES Lead Plaintiff’s first cause of action to the extent it
22    is predicated on misstatements relating to PriceSmart’s misclassification of four-to-twelve-
23    month CDs, the adequacy of PriceSmart’s internal controls, and the Individual Defendants’
24    SOX certifications.
25                 2.    Acquisition of Aeropost and OCE Development
26          The majority of Lead Plaintiff’s allegations concern Defendants’ statements
27    regarding the acquisition of Aeropost and development of PriceSmart’s OCE. Defendants
28    ///

                                                   27
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1824 Page 28 of 55



1     argue that Lead Plaintiff fails sufficiently to allege falsity or scienter as to these statements.
2     (See Mot. Mem. at 17–36.)
3                          a.     Material Misrepresentations and Omissions
4            A statement or omission is misleading “if it would give a reasonable investor the
5     ‘impression of a state of affairs that differs in a material way from the one that actually
6     exists.’” Berson v. Applied Signal Tech., Inc., 527 F.3d 982, 985 (9th Cir. 2008) (quoting
7     Brody v. Transitional Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002)). “[A]n omitted
8     fact is material if there is a substantial likelihood that a reasonable shareholder would
9     consider it important.” Basic Inc. v. Levinson, 485 U.S. 224, 231 (1988) (quoting TSC
10    Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976). “[T]here must be a substantial
11    likelihood that the disclosure of the omitted fact would have been viewed by the reasonable
12    investor as having significantly altered the ‘total mix’ of information made available.” Id.
13    at 231–32 (quoting TSC Indus., 426 U.S. at 449). But “it bears emphasis that § 10(b) and
14    Rule 10b-5(b) do not create an affirmative duty to disclose any and all material
15    information.” Matrixx Initiatives, 563 U.S. at 44. “Disclosure is required under these
16    provisions only when necessary ‘to make . . . statements made, in light of the circumstances
17    under which they were made, not misleading.’” Id. (quoting 17 C.F.R. § 240.10b-5(b)).
18           Lead Plaintiff alleges that material misrepresentations and omissions were made on
19    three separate occasions: First, the March 19, 2018 announcement of the acquisition of
20    Aeropost created the false impression that Aeropost’s business model was consistent with
21    PriceSmart’s, whereas Defendants knew that the companies’ business models were
22    incompatible through due diligence. (See, e.g., CCAC ¶¶ 108–11.) Second, Defendants
23    representations concerning the acquisition of Aeropost and abandonment of PriceSmart’s
24    internal OCE efforts on April 5 and 6, 2018, created the misleading impression that
25    Aeropost would provide the “solution” for PriceSmart’s OCE. (See, e.g., id. ¶¶ 112–38.)
26    Finally, Lead Plaintiff claims that Defendants “doubled down” on the acquisition in their
27    remarks on July 5 and 6, 2018, spinning the acquisition despite its continued negative
28    impacts on PriceSmart’s earnings and the delay of the OCE launch date. (See, e.g., id.

                                                      28
                                                                                      19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1825 Page 29 of 55



1     ¶¶ 139–52.)     Defendants contend that dismissal is warranted because the alleged
2     misrepresentations are nonactionable puffery and forward-looking statements and because
3     Lead Plaintiff fails to allege actionable material omissions. (See generally Mot. Mem. at
4     25–36.)
5                               i.     March 19, 2018 Statements
6           On March 19, 2018, PriceSmart issued a press release that reviewed and approved
7     by Mr. Laparte announcing its acquisition of Aeropost. (See CCAC ¶ 108.) According to
8     Lead Plaintiff, that announcement contained the following material misrepresentations:
9           1.      “Becoming part of the PriceSmart family gives us the opportunity to take
10    Aeropost.com and PriceSmart to the forefront of retail innovation,” (id. ¶¶ 108–09);
11          2.      “We can’t think of a better match,” (id. ¶¶ 108–09, 127);
12          3.      “The technology behind Aeropost.com coupled with its strong team, will
13    allow PriceSmart to offer new online shopping options for its members, strengthening its
14    commitment to provide an exceptional member experience with high quality merchandise
15    at low prices,” (id. ¶¶ 108–09); and
16          4.      “Expanding on the strength of our brick and mortar clubs, the acquisition of
17    Aeropost provides an opportunity to accelerate the development of an omni-channel
18    shopping experience for our members.”
19    (Id.) According to Defendants, each of these statements is nonactionable puffery. (See
20    Mot. Mem. at 26–28; see also Mot. Mem. App. at 1.) Lead Plaintiff counters that these
21    statements “are all false present tense impressions” that are “capable of being objectively
22    verified” and that “[r]easonable investors would and did rely upon.” (See Opp’n at 20.)
23          “‘Puffing’ concerns expressions of opinion, as opposed to knowingly false
24    statements of fact.” Or. Pub. Emps. Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 606 (9th
25    Cir. 2014). “When valuing corporations,[ ] investors do not rely on vague statements of
26    optimism like ‘good,’ ‘well-regarded,’ or other feel good monikers. This mildly optimistic,
27    subjective assessment hardly amounts to a securities violation.” Id. (alteration in original)
28    (quoting In re Cutera Sec. Litig., 610 F.3d 1103, 1111 (9th Cir. 2010)). On the other hand,

                                                   29
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1826 Page 30 of 55



1     “[s]tatements by a company that are capable of objective verification are not ‘puffery’ and
2     can constitute material misrepresentations.” Id. (citing SEC v. Todd, 642 F.3d 1207,
3     1216–17 (9th Cir. 2011)).
4           The Court agrees that the alleged misrepresentations from March 19, 2018, are
5     nonactionable puffery. “When one company acquires another, it is to be expected that the
6     acquiring company will characterize the acquisition in a positive light.” Kane v. Madge
7     Networks N.V., No. C-96-20652-RMW, 2000 WL 33208116, at *3 (N.D. Cal. May 26,
8     2000), aff’d, 32 F. App’x 905 (9th Cir. 2002). “Merging companies always predict that
9     they will integrate their sales forces and management teams and that they will achieve
10    ‘synergies’ from the combination.” Id. “Reasonable investors know better than to rely on
11    these statements, which are all too familiar to market observers.” Id.
12          In Kane, for example, the district court concluded that claims that, among other
13    things, the merger was “fabulous,” that the defendant company had “made great strides
14    toward our long-term goal of becoming the number one leader in end-to-end switched
15    networking,” and that the merger would “enhance” sales were nonactionable puffery. See
16    id. at *2–3. Kane relied on Grossman v. Novell, Inc., 120 F.3d 1112 (10th Cir. 1997), see
17    Kane, 2000 WL 33208116, at *3, in which the Tenth Circuit found immaterial “statements
18    of corporate optimism” concerning a merger, including that the integration of the two
19    companies’ sales forces was a “substantial success”; that the merger was moving “faster
20    than we thought”; that the merger presented a “compelling set of opportunities;”; that, “[b]y
21    moving rapidly to a fully integrated sales force, [the companies we]re leveraging [their]
22    combined knowledge of the expanding scope of network solutions”; and that the defendant
23    company “expect[ed] that network applications w[ould] quickly reshape customer
24    expectations.” Grossman, 120 F.3d at 1121.
25          The statements at issue here are similar to those found to be nonactionable
26    “statements of corporate optimism” in Kane and Grossman. Despite Lead Plaintiff’s
27    assertion that the statements “are actionable because they were capable of being objectively
28    verified,” (see Opp’n at 20 (citing Apollo Grp., 774 F.3d at 606)), the Court is hard-pressed

                                                   30
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1827 Page 31 of 55



1     to identify the objectively verifiable facts in the challenged statements—there are no
2     objective measurements for evaluating corporate “match” or the “opportunity to
3     accelerate” a technological innovation. The Court therefore concludes that the challenged
4     statements from the March 19, 2018 press release are nonactionable puffery.
5                                ii.    April 6, 2018 Statements
6           After PriceSmart issued its Second Quarter 2018 Form 10-Q, it held an earnings
7     conference call on April 6, 2018. (See CCAC ¶¶ 112–23.) According to Plaintiff,
8     Mr. Laparte and Mr. Heffner made the following material misrepresentations or omissions
9     during the April 6, 2018 earnings call:
10          1.       Aeropost’s “services” provide an “exciting, high value addition to the
11    product[s] and services we offer to our members” and the “combination of our two
12    companies brings together PriceSmart brick-and-mortar excellence, buying power and
13    distribution and operation expertise, with Aeropost’s exceptional cross-border logistics,
14    delivery option and e-commerce know-how,” (id. ¶ 116);
15          2.       “Beyond the charges we took in the current quarter, we do not anticipate any
16    further dilution to our earnings through the end of this fiscal year with this acquisition,”
17    (id. ¶ 117);
18          3.       statements regarding financial investments in Aeropost and PriceSmart’s
19    OCE, including “some of the activities and investments we were planning to do as part of
20    our innovation initiatives, which we have previously indicated could be up to $5 million in
21    the fiscal year, are now being addressed via Aeropost capabilit[ies],” (id. ¶ 118); “any
22    incremental costs of integrating Aeropost will largely fall within that previously planned
23    investment amount,” (id. ¶ 119); and “[i]n the near-term right now from an investment
24    standpoint, there are investments, but as we mentioned, we have been planning investments
25    to do things and what we consider innovation area, which are now very much wrapped up
26    into the innovation activities of Aeropost. So, we’ve indicated I think $3 million to $5
27    million for this year. If you look at the upper end of that range of $5 million, we think we
28    can operate within that with the integration of Aeropost,” (id. ¶ 123);

                                                   31
                                                                                 19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1828 Page 32 of 55



1           4.      PriceSmart took “$2.6 million in charges for e-commerce development
2     activities that are no longer needed because of the technology purchase as part of the
3     acquisition of Aeropost, Inc.,” (id. ¶ 118; see also id. ¶ 120), which “will allow us to utilize
4     Aeropost online technology, along with their inhouse digital capability in place of an
5     outsource solution,” (id. ¶ 120), while failing to disclose that the acquisition of Aeropost
6     was not the “solution” to PriceSmart’s OCE;
7           5.      “we believe we have added exciting new capabilities with Aeropost,” (id.
8     ¶ 119);
9           6.      PriceSmart is “looking at selling merchandise from PriceSmart within the
10    Aeropost platform” and “looking at building a platform, that will take a little longer, but as
11    we did the write-off of our current platform, now we have to replace it with a new
12    platform,” and, regarding “time to market, . . . I guess [it may] be a little more faster on
13    what we’re trying to accomplish on this omnichannel opportunity,” (id. ¶ 123); and
14          7.      Aeropost “brings to the table for” PriceSmart “a lot of good things,
15    obviously,” including “technology on one hand, a good team obviously, that will help us
16    get there.”
17    (Id.) Defendants contend that the first, fifth, and seventh statements are nonactionable
18    puffery; that the second, third, and sixth are nonactionable forward-looking statements; and
19    that the fourth is both a forward-looking statement and nonactionable omission. (See Mot.
20    Mem. at 27, 28–29, 31, 32–33; see also Mot. Mem. App. at 2–8.) For the reasons discussed
21    above, see supra Section II.A.2.a.i, the Court agrees that the first, fifth, and seven
22    statements are the sort of statements of corporate optimism that amount to nonactionable
23    puffery.
24          As for the second, third, fourth, and sixth statements, Defendants contend that they
25    are forward-looking statements falling within the PSLRA’s safe harbor provision, 15
26    U.S.C. § 78u-5. (See Mot. Mem. at 28–29, 31.) The first prong of the safe harbor exempts
27    from liability “any forward-looking statement, whether written or oral, if and to the extent
28    that . . . the forward-looking statement is . . . identified as a forward-looking statement, and

                                                     32
                                                                                    19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1829 Page 33 of 55



1     is accompanied by meaningful cautionary statements identifying important factors that
2     could cause actual results to differ materially from those in the forward-looking statement.”
3     15 U.S.C. § 78u-5(c)(1)(A)(i). The second prong applies where “the plaintiff fails to prove
4     that the forward-looking statement[,] . . . if made by a natural person, was made with actual
5     knowledge by that person that the statement was false or misleading.” 15 U.S.C. § 78u-
6     5(c)(1)(B)(i).
7           For purposes of the safe harbor, a “forward-looking statement” is “a statement
8     containing a projection of revenues, income (including income loss), earnings (including
9     earnings loss) per share, capital expenditures, dividends, capital structure, or other financial
10    items;” “a statement of the plans and objectives of management for future operations,
11    including plans or objectives relating to the products or services of the issuer;” “a statement
12    of future economic performance, including any statement contained in a discussion and
13    analysis of financial condition by the management or in the results of operations included
14    pursuant to the rules and regulations of the [SEC];” or “any statement of the assumptions
15    underlying or relating to any [of the above] statement[s].” 15 U.S.C. § 78u-5(i)(1). “[T]o
16    establish that a challenged statement contains non-forward-looking features that avoid this
17    definition, a plaintiff must plead sufficient facts to show that the statement goes beyond the
18    articulation of ‘plans,’ ‘objectives,’ and ‘assumptions’ and instead contains an express or
19    implied ‘concrete’ assertion concerning a specific ‘current or past fact[].’” Wochos v.
20    Tesla, Inc., 985 F.3d 1180, 1191 (9th Cir. 2021) (second alteration in original) (quoting
21    Quality Sys., 865 F.3d at 1142, 1144).
22          Generally speaking, the statements that Defendants contend are forward-looking
23    relate to PriceSmart’s “anticipat[ion]” regarding further dilution to its earnings from the
24    Aeropost acquisition, the amounts PriceSmart expected would be expended on the
25    acquisition and innovation initiatives, PriceSmart’s capacity to use Aeropost’s technology,
26    and PriceSmart’s projection that building its OCE platform could be “a little . . . faster”
27    given the acquisition of Aeropost. (See CCAC ¶¶ 117–20, 123.) These statements all
28    articulate PriceSmart’s “projection[s],” “plans,” or “objectives.” See, e.g., Wochos, 985

                                                     33
                                                                                    19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1830 Page 34 of 55



1     F.3d at 1192 (concluding that statements that defendant had a goal to produce 5,000
2     vehicles per week, was “on track” to achieve its goal, and that “there [we]re no issues” that
3     “would prevent” it from achieving its goal were forward-looking statements).
4           The question, therefore, is whether Lead Plaintiff has pleaded that any of these
5     statements contains an express or implied concrete assertion concerning a specific current
6     or past fact. See id. at 1192–93. Lead Plaintiff contends that the challenged statements
7     “were predicated on representations of current or past events, and as such are not forward-
8     looking.” (See Opp’n at 22.) For example, Lead Plaintiff argues that “the statement ‘[t]he
9     acquisition of Aeropost will allow [PriceSmart] to utilize Aeropost online technology,
10    along with their in-house digital capability in place of an outsource solution’ is an
11    evaluation of the then-current capability of Aeropost’s technology.” (See id. (citing CCAC
12    ¶ 120).) But “it is not enough to plead that a challenged statement rests on subsidiary
13    premises about how various future events will play out over the timeframe defined by the
14    forward-looking statement” because “such ‘statement[s] of the assumptions underlying or
15    related’ to a declared objective are also deemed to be forward-looking statements.” See
16    Wochos, 985 F.3d at 1192 (quoting 15 U.S.C. § 78u-5(i)(1)(D)). The Court therefore
17    concludes that the second, third, fourth, and sixth statements challenged from April 6,
18    2018, are forward-looking statements for purposes of the PSLRA.
19          The safe harbor therefore applies if the statements were accompanied by
20    “meaningful cautionary statements,” see 15 U.S.C. § 78u-5(c)(1)(A)(i), or were not made
21    with actual knowledge of their falsity. See 15 U.S.C. § 78u-5(c)(1)(B)(i). Because the
22    Court concludes that Lead Plaintiff has failed to allege a strong inference of scienter, see
23    infra Section II.A.2.b, Lead Plaintiff also fails to allege that the challenged statements were
24    made with actual knowledge of their falsity. See, e.g., In re Twitter Sec. Litig., No. 19-cv-
25    07149-YGR, 2020 WL 7260479, at *7 n.5 (N.D. Cal. Dec. 10, 2020); In re Pac. Gateway
26    Exchange, Inc. Sec. Litig., No. C-00-1211 PJH, 2002 WL 851066, at *12 n.8 (N.D. Cal.
27    Apr. 30, 2002). Consequently, the second prong of the safe harbor applies.
28    ///

                                                    34
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1831 Page 35 of 55



1           The Court also concludes that the first prong of the safe harbor applies because these
2     statements were accompanied by meaningful cautionary language. As Defendants note,
3     (see Mot. Mem. at 29–30), Defendants indicated at the beginning of the April 6, 2018
4     earnings call that:
5                  statements made during this call may contain forward-looking
6                  statements concerning the Company’s anticipated future plans,
                   revenues and related matters. These forward-looking statements
7                  include, but are not limited to, statements containing the words
8                  expect, believe, will, may, should, estimate and similar
                   expressions.
9
10                 These statements are subject to risks and uncertainties that could
                   cause actual results to differ materially, including the risks
11                 detailed in the Company’s annual report on Form 10-K for the
12                 fiscal year ended August 31, 2017 filed with the Securities and
                   Exchange Commission on October 26, 2017.
13
14    (RJN Ex. 6 at 2.) In turn, the 2017 Form 10-K disclosed that:
15                 Failure to grow our e-commerce business through the
16                 integration of physical and digital retail or otherwise, and the
                   cost of our increasing e-commerce investments, may materially
17                 adversely affect our market position, net sales and financial
18                 performance.
19                 ...
20
                   In addition, the cost of certain e-commerce and technology
21                 investments will adversely impact our financial performance in
22                 the short-term and may adversely impact our financial
                   performance over the longer term.
23
24    (RJN Ex. 1 at 7 (emphasis in original).) These disclosures provide sufficient “meaningful
25    cautionary language” to bring the challenged statements under the first prong of the
26    PSLRA’s safe harbor for forward-looking statements. See, e.g., Gammel v. Hewlett-
27    Packard Co., 905 F. Supp. 2d 1052, 1066–67 (C.D. Cal. 2012). The Court therefore
28    concludes that the second, third, fourth, and sixth statements from April 6, 2018, are

                                                   35
                                                                                 19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1832 Page 36 of 55



1     nonactionable forward-looking statements under the first and second prongs of the
2     PSLRA’s safe harbor.
3           Finally, Lead Plaintiff alleges that the fourth statement is also a material omission.
4     “To be actionable under the securities laws, an omission must be misleading; in other words
5     it must affirmatively create an impression of a state of affairs that differs in a material way
6     from the one that actually exists.” Brody, 280 F.3d at 1006 (citing McCormick v. Fund
7     Am. Cos., 26 F.3d 869, 890 (9th Cir. 1994)). But, “[a]bsent a duty to disclose, an omission
8     does not give rise to a cause of action under § 10(b) and Rule 10b-5.” Retail Wholesale &
9     Dept. Store Union Local 338 Ret. Fund v. Hewlett Packard Co., 845 F.3d 1268, 1278 (9th
10    Cir. 2017) (citing Basic Inc., 485 U.S. at 239 n.17). Consequently, “[Section] 10(b) and
11    Rule 10b-5(b) do not create an affirmative duty to disclose any and all material
12    information.” Id. (alteration in original) (quoting Matrixx Initiatives, 563 U.S. at 44).
13    Rather, “[a]n actionable omission claim arises only when disclosure is ‘necessary . . . to
14    make the statements made, in light of the circumstances under which they were made, not
15    misleading.’” Id. (quoting 17 C.F.R. § 240.10b-5(b)). “In other words, a duty to provide
16    information exists only where statements were made which were misleading in light of the
17    context surrounding the statements.” Id.
18          Lead Plaintiff challenges Mr. Heffner’s statement that “[t]he acquisition of Aeropost
19    will allow [PriceSmart] to utilize Aeropost online technology, along with their in-house
20    digital capability in place of an outsource solution.” (See CCAC ¶ 120.) According to
21    Lead Plaintiff, “the careful use of the word ‘solution’ . . . [w]as a representation that
22    acquiring Aeropost solved the ‘how’ in terms of figuring out how to achieve the Omni-
23    Channel Experience consistent with PriceSmart’s business model – in the right way,” (see
24    id. ¶ 120), while, “[i]n truth, PriceSmart had not figured out how to adequately harmonize
25    its core business model in order to offer low cost pricing through a focus on efficiencies in
26    the handling and shipping of goods and merchandise, with the costs and dynamics of
27    international or cross-border e-commerce” and, in fact, Aeropost had not “provided the
28    solution.” (See id. ¶ 126; see also id. ¶ 142.) Defendants argue that “Plaintiff’s focus on

                                                    36
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1833 Page 37 of 55



1     Mr. Heffner’s use of the word ‘solution’ unreasonably singles out a reference to a separate
2     issue (PriceSmart’s pursuit of an ‘outsource solution’ to the development of its e-commerce
3     platform . . . ) and imposes that term to characterize the Acquisition as a ‘solution.’” (See
4     Mot. Mem. at 33 (citing CCAC ¶ 120).) Further, Defendants contend, PriceSmart never
5     said that Aeropost provided an immediate solution to PriceSmart’s OCE, and the broader
6     context of the April 6, 2018 call makes clear that PriceSmart did not consider the
7     acquisition to be an immediate solution. (See Reply at 14–15.)
8           Lead Plaintiff attributes too much to Mr. Heffner’s choice of the word “solution.”
9     Reading Mr. Heffner’s statement in context, it does not give the impression that the
10    Aeropost acquisition was “the solution” for PriceSmart’s OCE. In full, Mr. Heffner
11    disclosed:
12                 [W]e had SG&A costs of $3.1 million related to our Aeropost
13                 acquisition that are not expected to reoccur. Included in the $3.1
                   million or $525,000 in deal costs associated with the acquisition
14                 for due diligence, legal, tax, accounting, and technical advice.
15                 We also took a total of $2.6 million in charges to discontinued
                   development efforts of our ecommerce solution. The acquisition
16                 of Aeropost will allow us to utilize Aeropost online technology
17                 along with their in-house digital capability in place of an
                   outsourced solution.
18
19    (RJN Ex. 6 at 7.) Generally, Mr. Heffner was discussing PriceSmart’s SG&A costs for the
20    quarter, which included certain costs related to the Aeropost acquisition. After explaining
21    that PriceSmart had taken a $2.6 million charge for the discontinuance of its prior internal
22    OCE platform, Mr. Heffner indicated that PriceSmart would be able to use the tools
23    acquired from Aeropost, rather than looking to an outside company, in its efforts to develop
24    an OCE platform. Mr. Heffner made clear that the acquisition “w[ould] allow [PriceSmart]
25    to utilize Aeropost online technology.” The future tense reference to the “utiliz[ation]” of
26    Aeropost’s “technology” stands in clear contrast to the present tense impression of a
27    “solution” that Lead Plaintiff attempts to create. Further, Lead Plaintiff ignores that
28    ///

                                                   37
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1834 Page 38 of 55



1     Mr. Heffner is providing an explanation for the SG&A costs related to the acquisition, as
2     opposed to extolling PriceSmart’s OCE platform generally.
3           This becomes all the clearer when Mr. Heffner’s statements are viewed in their
4     entirety. When Mr. Laparte hands the line over to Mr. Heffner, Mr. Heffner makes clear
5     that he will “cover few additional items including a further discussion of the impact of the
6     U.S. tax reform legislation on [PriceSmart’s] results in the quarter.” (Id.) Mr. Heffner then
7     discusses PriceSmart’s SG&A, followed by “[n]et interest expense,” “net foreign currency
8     transaction gains,” and changes to PriceSmart’s “provision for income taxes” resulting
9     from the U.S. Tax Cuts and Jobs Act. (See id.) In other words, Mr. Heffner—PriceSmart’s
10    CFO, (see CCAC ¶ 54)—is the “finance” guy. He is not offering some carefully crafted
11    extolment of the Aeropost acquisition, (cf. id. ¶ 120); that was Mr. Laparte’s role. (See
12    RJN Ex. 6 at 1 (“Jose Luis Laparte[:] . . . I will also address our recent acquisition of
13    Aeropost, Inc.”).)
14          The broader discussion of the Aeropost acquisition on the April 6, 2018 call also
15    makes clear that Defendants never created the impression that the Aeropost acquisition was
16    “the solution” to PriceSmart’s OCE. Mr. Laparte initially expressed that “Aeropost
17    business accelerates PriceSmart’s ability to offer online shopping, test and measure new
18    digital strategies, and offer delivery options for our members, all while maintaining our
19    commitment to an excellent members experience with high-quality merchandise at low
20    prices.” (RJN Ex. 6 at 6.) Mr. Laparte adds that “[s]ome”—but not all—“of the activities
21    and investments [PriceSmart] w[as] planning to do as part of [its] innovation initiative,
22    which [PriceSmart] ha[s] previously indicated could be up to $5 million in th[e 2018] fiscal
23    year are now being addressed via Aeropost capabilities.”          (Id.)   In short, although
24    Mr. Laparte conveys optimism that Aeropost will accelerate PriceSmart’s OCE platform,
25    he does not represent that an OCE platform has been secured as part of the deal. Rather,
26    he makes clear that “test[ing]” is still required and that additional work is needed through
27    the innovation initiative.
28    ///

                                                   38
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1835 Page 39 of 55



1           Further, in response to questions from analysts regarding the acquisition,
2     Mr. Laparte explains that “eventually where [PriceSmart] want[s] to build a platform and
3     getting to [its] goal is to offer multi-channel shopping experience opportunity for [its]
4     members. . . . [PriceSmart is] looking at building a platform obviously through [Aeropost]
5     so that [PriceSmart] can offer [its] own PriceSmart platform to [its] members.” (Id. at
6     8–9.) PriceSmart would not need to “build a platform” if it had already acquired a fully
7     functional one from Aeropost. That the OCE platform was a future goal that still needed
8     to be built was further underscored by comments such as, “[PriceSmart’s] ultimate goal is
9     obviously create a better omni-channel experience for [its] members,” (see id. at 9);
10    “[PriceSmart is] looking at selling merchandise from PriceSmart within the Aeropost
11    platform. And [PriceSmart is] looking at building a platform that will take a little longer,
12    but as [PriceSmart] did the write off [its] current platform, now [PriceSmart] ha[s] to
13    replace it with [PriceSmart’s] new platform,” (see id. at 13); and “eventually, [PriceSmart
14    wi]ll have a pricesmart.com platform for all [its] members.” (See id. at 15.)
15          In short, taking as true Lead Plaintiff’s allegations that Aeropost was not “the
16    solution” to PriceSmart’s OCE and that PriceSmart had not yet figured out how to create
17    an OCE consistent with its business model, Lead Plaintiff has failed to plead any facts
18    showing that the statements made on April 6, 2018 were false and misleading in light of
19    those facts because PriceSmart simply did not create the impression that the Aeropost
20    acquisition was “the solution” to its OCE platform. See, e.g., In re Eventbrite, Inc. Sec.
21    Litig., No. 5:18-cv-02019-EJD, 2020 WL 2042078, at *11 (N.D. Cal. Apr. 28, 2020)
22    (“Plaintiffs’ vague allegations that the . . . acquisition was ‘delayed,’ ‘cost,’ and that the
23    integration missed ‘key features’ are insufficient to show that Defendants ‘affirmatively’
24    created an impression of a state of affairs that differs in a material way from reality.”); In
25    re Intuitive Surgical Sec. Litig., 65 F. Supp. 3d 821, 836–37 (N.D. Cal. 2014) (concluding
26    that the plaintiff had failed to plead a material omission where the defendants had listed
27    out their duties pursuant to FDA regulations but failed to disclose that they had already
28    violated FDA regulations because the statements concerning the regulations themselves

                                                    39
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1836 Page 40 of 55



1     were “literally accurate” and the plaintiff had failed to plead facts showing how the
2     violations rendered statements regarding the FDA requirements false or misleading). The
3     Court therefore concludes that Lead Plaintiff fails to allege a material omission from the
4     April 6, 2018 earnings call. Consequently, Lead Plaintiff fails to allege any actionable
5     misrepresentations or omissions from April 6, 2018.
6                               iii.   July 5, 2018 Statements:
7           PriceSmart released its Third Quarter 2018 Form 10-Q, signed by Mr. Laparte and
8     Mr. Jager, on July 5, 2018. (See CCAC ¶¶ 141–44.) Lead Plaintiff alleges that the
9     following material misrepresentations or omissions were made in the Form 10-Q:
10          1.     “Aeropost will allow us to offer new online shopping options and provide an
11    opportunity to accelerate the development of an omni-channel shopping experience for our
12    members providing them with efficient and low-cost cross-border delivery services, a
13    wider assortment of products and services available to purchase online and a more user
14    friendly ordering system and delivery service,” without disclosing that PriceSmart had yet
15    to figure out an OCE consistent with its business model, (id. ¶ 142);
16          2.     PriceSmart was in the process of “expanding our strategy to include online
17    shopping and the strategic placement of regional distribution centers to support both our
18    traditional warehouse club business and our new online shopping initiative[,]” and
19    “broadening” its “business strategy” “to combine the traditional membership warehouse
20    ‘brick and mortar’ business with online shopping to provide the best shopping experience
21    possible for our members,” (id. ¶ 143); and
22          3.     “Costs associated with the consolidation of Aeropost were recorded for
23    approximately $4.2 million related to warehouse club and other operations costs and
24    approximately $3.8 million related to a general and administrative costs for a combined
25    total of $8.0 million,” while failing to disclose that Aeropost’s inconsistent business model
26    would be a persistent drag on PriceSmart’s earnings.
27    (Id. ¶ 144.) Defendants argue that the first statement is puffery and a nonactionable
28    omission, that the second is puffery, and that the third is a nonactionable omission. (See

                                                    40
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1837 Page 41 of 55



1     Mot. Mem. at 27, 32–33; see also Mot. Mem. App. at 8–10.) For the reasons discussed
2     above, see supra Sections II.A.2.a.i–ii, the Court agrees that the first and second statements
3     are nonactionable puffery.
4             As for the alleged omissions, for the reasons discussed above, see supra Section
5     II.A.2.a.ii, the Court concludes that Lead Plaintiff fails to allege that the first statement
6     created a false impression that PriceSmart had “figured out how to achieve that Omni-
7     Channel Experience consistent with its business model . . . in any expansive or broadened
8     way” or that the Aeropost acquisition “provided the ‘solution.’” (See CCAC ¶ 142.)
9     Rather, the statement indicates that the acquisition represented an “opportunity to
10    accelerate the development” of its OCE. Regarding the third statement, even assuming
11    that Lead Plaintiff alleged that Defendants were aware that PriceSmart’s business model
12    was incompatible with Aeropost’s and that the Aeropost acquisition would be a “persistent
13    drag” on PriceSmart’s earnings, Lead Plaintiff fails to allege any facts giving rise to a duty
14    to disclose this information—PriceSmart represented only the present impact of Aeropost
15    on earnings and did not make any projections about its future impact. The Court therefore
16    concludes that Lead Plaintiff has failed to allege any false or misleading statements or
17    omissions from July 5, 2018.
18                               iv.    July 6, 2018 Statements:
19            Finally, PriceSmart held its earnings conference call for the third quarter of Fiscal
20    Year 2018 on July 6, 2018. (See CCAC ¶¶ 145–49.) Lead Plaintiff alleges that the
21    following material misrepresentations and omissions were made during the course of that
22    call:
23            1.    “one of the tasks already initiated by the Aeropost tech team is the
24    development of our new e-commerce platform, which will be launched in some countries,
25    at some point, during our next fiscal year 2019 [ending August 31, 2019],” and “our
26    platform will probably [not be] launched until next year, they are working, a portion of that
27    may be launched with some membership component probably by September, October, but
28    the facility for the members to actually access the PriceSmart.com platform will be in place

                                                    41
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1838 Page 42 of 55



1     during the spring 2019,” while failing to disclose that PriceSmart still had not figured out
2     how to achieve an OCE consistent with its business model, (id. ¶ 146);
3             2.   “PriceSmart is well-positioned” with “a unique competitive position in our
4     markets” and it is “also exciting to see Aeropost now an integral part of our team, energized
5     to bring . . . more value to our existing members” and “several strategic benefits not the
6     least of which is technology,” (id. ¶ 147); and
7             3.   “it will require some investment, there’s no question. We definitely have a
8     great team with the Aeropost . . . we do have the plans and then we started already investing
9     in different initiatives to create — to improve the marketplace, to improve the whole
10    Aeropost for — just to build our platform there, different initiatives that will not happen
11    just without the investing . . . it may be short term, it may have some impact, but obviously,
12    long-term, we do believe that it’s the right thing to do,” (id. ¶ 148), and that PriceSmart
13    “wouldn’t set any direct expectation . . . in terms of additional investment,” (id. ¶ 149),
14    despite knowing that the additional investment would vastly exceed the balance of the
15    original $5 million allocation and continue to be a drag on PriceSmart’s earnings.
16    (See id.) Defendants contend that the first statement is a nonactionable omission, that the
17    second is puffery, and that the third is both a forward-looking statement and a
18    nonactionable omission. (See Mot. Mem. at 27, 29, 32–33; see also Mot. Mem. App. at
19    2–8.)
20            For the reasons discussed above, see supra Sections II.A.2.a.i–iii, the Court
21    concludes that the alleged omissions are nonactionable. With regard to the third statement,
22    Mr. Laparte made clear that “additional investment” would be required to develop
23    PriceSmart’s OCE, which might have an impact on PriceSmart’s financials in the short-
24    term. (See RJN Ex. 8 at 16–17.) He also declined to provide “any direct guidance or . . .
25    any direct expectation” regarding the “level of investment.” (See id. at 17.) In short,
26    Defendants previously indicated that they believed the integration of Aeropost would cost
27    approximately $5 million for Fiscal Year 2018. Lead Plaintiff does not allege that
28    Defendants knew that the costs would greatly exceed the original $5 million projected for

                                                    42
                                                                                  19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1839 Page 43 of 55



1     Fiscal Year 2018 and, in any event, Defendants disclosed that further investment would be
2     required and that they were unable to provide an estimate as to how much. Lead Plaintiff
3     therefore fails to plead facts showing either that the July 6, 2018 statement was false or that
4     Defendants had a duty to “correct” the prior statement concerning the anticipated
5     investment in Aeropost for Fiscal Year 2018.
6           Turning to the second statement, it is nonactionable as puffery for the reasons
7     discussed above. See supra Section II.A.2.a.i–iii.
8           Finally, the third statement is a nonactionable forward-looking statement. The
9     statement is a projection of future costs associated with the development of PriceSmart’s
10    OCE and, like the statements made on April 6, 2018, see supra Section II.A.2.a.ii,
11    Defendants opened the call with cautionary language concerning any forward-looking
12    statements and incorporated by reference the risks disclosed in PriceSmart’s 2017 Form
13    10-K. (See RJN Ex. 8 at 2.) The statement is therefore nonactionable under the first prong
14    of the PSLRA safe harbor. Further, because Lead Plaintiff fails to plead a compelling
15    inference of scienter, see infra Section II.A.2.b, the statement is also nonactionable under
16    the second prong of the PSLRA safe harbor. Lead Plaintiff therefore fails to allege any
17    false or misleading statements or omissions from the July 6, 2018 conference call.
18                                            *     *      *
19          In light of the above, the Court concludes that Lead Plaintiff has failed to meet its
20    burden under Rule 9(b) and the PSLRA to allege any actionable material misstatements or
21    omissions. While this alone merits dismissal of Lead Plaintiff’s Consolidated Class Action
22    Complaint, the Court analyzes Lead Plaintiff’s scienter allegations for the benefit of future
23    amendments to the pleadings.
24                        b.     Scienter
25          According to Lead Plaintiff, Defendants’ scienter for the alleged misstatements and
26    omissions concerning the acquisition or Aeropost and development of its OCE platform
27    can be inferred from pre-acquisition due diligence, the importance of both the acquisition
28    and OCE platform to PriceSmart’s “core operations,” and the abrupt resignation of

                                                    43
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1840 Page 44 of 55



1     Mr. Laparte, the adverse impact of the acquisition on PriceSmart’s EPS, alleged admissions
2     that PriceSmart had not “figure[d] out” how to create a successful OCE, and false and
3     misleading financial reporting. 3 (See, e.g., CCAC ¶¶ 179–216.) Defendants contend that
4     these rationales fail—either individually or collectively—to raise a strong inference of
5     scienter. (See Mot. Mem. at 17–25.)
6                                  i.      Due Diligence
7            Lead Plaintiff alleges that the Individual Defendants “must have learned and known
8     the adverse information contradicting their positive statements about the Aeropost
9     acquisition and/or that those statements were untrue” based on information uncovered
10    through pre-acquisition due diligence. (See CCAC ¶¶ 179–88.) Lead Plaintiff does not
11    contest that Mr. Jager, who joined PriceSmart after the acquisition of Aeropost, (see id.
12    ¶ 33), cannot be charged with knowing information uncovered through due diligence. (See
13    Mot. Mem. at 18; Opp’n at 29–37; Reply at 4 n.6.)
14           Defendants rely on City of Dearborn Heights Act 345 Police & Fire Retirement
15    System v. Align Technology, Inc., 856 F.3d 605 (9th Cir. 2017), which the Court finds
16    persuasive. In City of Dearborn Heights, the plaintiff alleged that the defendant dental
17    company had paid an artificially inflated price to acquire a subsidiary that made intra-oral
18    scanners. Id. at 610. Specifically, the plaintiff alleged that the subsidiary had offered
19    unprecedented discounts to its customers prior to the acquisition, which resulted in an
20    unsustainable increase in scanner sales, or “channel stuffing,” to make itself appear more
21    valuable to an acquiring company. Id. The plaintiff claimed that this channel stuffing
22    “would have been ‘readily apparent’ from [the defendant]’s due diligence and direct access
23    to [the subsidiary]’s financial reports and company documents through a data room that
24
25
      3
        The Court addressed above Lead Plaintiff’s allegations concerning PriceSmart’s allegedly false and
26    misleading financial reporting, lack of transparency, and material weakness of internal controls. (See
      supra Section II.A.1; see also CCAC ¶¶ 197–216.) To the extent those allegations are relevant to
27    Defendants’ scienter regarding the alleged misrepresentations and omissions concerning the Aeropost
28    acquisition and development of PriceSmart’s OCE, the Court addresses them as part of its holistic review.
      See infra Section II.A.2.b.vi.

                                                         44
                                                                                           19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1841 Page 45 of 55



1     [the subsidiary] made available during the acquisition process.” Id. The district court
2     concluded that the plaintiff had failed to plead scienter with sufficient specificity, see id. at
3     612, and the Ninth Circuit affirmed. See id. at 619. The Ninth Circuit noted that, while
4     “particularized allegations that defendants had ‘actual access to the disputed information’
5     may raise a strong inference of scienter,” the plaintiff had “allege[d] insufficient facts to
6     establish that [the individual defendants] had direct knowledge of [the subsidiary]’s
7     channel stuffing” because the plaintiff did “not allege that [the individual defendants]
8     personally accessed the data room, or that the confidential informants personally disclosed
9     [the subsidiary]’s channel stuffing to [the individual defendants].” Id.
10          Lead Plaintiff attempts to distinguish City of Dearborn Heights based on the fact
11    that this case does not involve “allegations of inflated and subjective goodwill.” (See
12    Opp’n at 36.) But the “due diligence” allegations in City of Dearborn Heights did not
13    pertain to subjective evaluations—rather, the plaintiff alleged that the target’s financials
14    and documents would have revealed the target company’s channel stuffing. See 856 F.3d
15    at 620. Here, by contrast, Lead Plaintiff alleges that due diligence would have revealed
16    that Aeropost was not a good “match” based on its business model. (See Opp’n at 30 (citing
17    CCAC ¶¶ 132–37).) Analysis of such subjective factors is problematic—as the Ninth
18    Circuit noted of the defendant’s goodwill valuation in City of Dearborn Heights, “the more
19    compelling inference is that Defendants made a good faith but mistaken determination . . .
20    that the positive factors outweighed the negative ones.” See 856 F.3d at 621.
21          The inference Lead Plaintiff asks the Court to draw is simply implausible. Under
22    the facts as alleged by Lead Plaintiff, Defendants conducted thorough pre-acquisition due
23    diligence that revealed that Aeropost had a nascent OCE platform and a business model
24    that was incompatible with PriceSmart’s but, nonetheless, committed $30 million—the
25    largest acquisition in the company’s history—to acquire a “toxic” asset because the
26    Individual Defendants were facing “pressure” to come up with a workable OCE. Instead,
27    as in City of Dearborn Heights, the more compelling inference is that the Individual
28    Defendants made a “good faith but mistaken determination” regarding the acquisition of

                                                     45
                                                                                     19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1842 Page 46 of 55



1     Aeropost. Lead Plaintiff’s due diligence allegations therefore fail to give rise to a strong
2     inference of scienter.
3                                ii.   “Core Operations” Inference
4           Lead Plaintiff also relies on the “core operations” inference, (see, e.g., CCAC ¶ 189),
5     pursuant to which knowledge of facts critical to a business’s core operations or important
6     transactions may be attributed to a company’s key officers. See S. Ferry, 542 F.3d at
7     782–86. The Ninth Circuit has cautioned that “[p]roof under this theory is not easy.”
8     Police Ret. Sys. of St. Louis v. Intuitive Surgical, Inc., 759 F.3d 1051, 1062 (9th Cir. 2014).
9     “Where a complaint relies on allegations that management had an important role in the
10    company but does not contain additional detailed allegations about the defendants’ actual
11    exposure to information, it will usually fall short of the PSLRA standard” because, “[i]n
12    such cases the inference that defendants had knowledge of the relevant facts will not be
13    much stronger, if at all, than the inference that defendants remained unaware.” S. Ferry,
14    542 F.3d at 784. This is because, “[a]s a general matter, ‘corporate management’s general
15    awareness of the day-to-day workings of the company’s business does not establish
16    scienter—at least absent some additional allegations of specific information conveyed to
17    management and related to the fraud.’” Id. at 784–85 (quoting Metzler, 534 F.3d at 1087).
18          Consequently, “allegations regarding management’s role in a company may be
19    relevant and help to satisfy the PSLRA scienter requirement in three circumstances.” Id.
20    at 785. “First, the allegations may be used in any form along with other allegations that,
21    when read together, raise an inference of scienter that is ‘cogent and compelling, thus
22    strong in light of other explanations.’” Id. (quoting Tellabs, Inc. v. Makor Issues & Rights,
23    Ltd., 551 U.S. 308, 324 (2007)). “Second, such allegations may independently satisfy the
24    PSLRA where they are particular and suggest that defendants had actual access to the
25    disputed information.” Id. at 786. “Finally, such allegations may conceivable satisfy the
26    PSLRA standard in a more bare form, without accompanying particularized allegations, in
27    rare circumstances where the nature of the relevant fact is of such prominence that it would
28    ///

                                                    46
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1843 Page 47 of 55



1     be ‘absurd’ to suggest that management was without knowledge of the matter.” Id. (citing
2     Berson, 527 F.3d at 988).
3           Lead Plaintiff relies on the third of these: According to Lead Plaintiff, because
4     “[d]eveloping an OCE consistent with PriceSmart’s business model was repeatedly
5     characterized as . . . essential to the Company’s competitiveness and success . . . , it would
6     be absurd for Defendants not to know that PriceSmart had not figured out how to achieve
7     OCE consistent with its business model – ‘in the right way’ – or that PriceSmart did not
8     secure such a ‘solution’ by acquiring Aeropost, it’s most important transaction.” (Opp’n
9     at 31; see also, e.g., CCAC ¶ 189.) Defendants respond that this is not one of the
10    “exceedingly ‘rare’ occasion[s]” contemplated by the Ninth Circuit, (see Reply at 5), and
11    that “[a]ccepting Plaintiff’s attempt to fit this case into the ‘rare’ circumstances of Berson[,
12    527 F.3d 982,] and [No. 84 Employer-Teamster Joint Council Pension Trust Fund v.]
13    American West [Holding Corp., 320 F.3d 920 (9th Cir. 2003),] essentially would convert
14    every securities case arising out of optimism surrounding a merger into such ‘rare’ cases.”
15    (Id. at 6 (emphasis in original) (citing Jui-Yang v. Extreme Networks, Inc., No. 15-cv-
16    04883-BLF, 2017 WL 1508991, at *22 (N.D. Cal. Apr. 27, 2017); Fadia v. FireEye, Inc.,
17    No. 5:14-cv-05204-EJD, 2016 WL 6679806, at *16–17 (N.D. Cal. Nov. 14, 2016)).)
18          The Court agrees that Lead Plaintiff has failed to plead facts establishing that this is
19    the “rare” case in which scienter can be inferred from PriceSmart’s core operations without
20    particularized allegations. Defendants are correct that Lead Plaintiff must allege that
21    Defendants withheld specific facts of which they were aware by virtue of their position in
22    the company. (See Reply at 6.) Lead Plaintiff here alleges that Defendant failed to disclose
23    that the Aeropost acquisition was not a “good match.” (See, e.g., CCAC ¶ 189.) But “[t]he
24    Ninth Circuit cases relying on the ‘absurd to suggest’ doctrine are usually based on
25    concrete numbers, not majestic generalities.” See Know v. Yingli Green Energy Holding
26    Co., 242 F. Supp. 3d 950, 967 (C.D. Cal. 2017) (citing Berson, 527 F.3d at 988 n.5; Am.
27    W., 320 F.3d at 928, 943 n.21).
28    ///

                                                     47
                                                                                    19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1844 Page 48 of 55



1           In Berson, for example, the defendant company received “stop work” orders from
2     government customers, including one halting between $10 and $15 million of work on the
3     company’s largest contract with one of its most important customers, but misleadingly
4     classified the contracts as part of its “backlog.” 527 F.3d at 984, 988 & n.5. The Ninth
5     Circuit concluded that it was permissible to infer that high-level managers must have
6     known about the stop work orders “because of their devastating effect on the corporation’s
7     revenue.” Id. at 987–89. In American West, which the Ninth Circuit later recognized was
8     the weaker of the two cases, see Berson, 527 F.3d at 988, the Ninth Circuit permitted an
9     inference that board members of the defendant airline, who were also corporate officers of
10    another airline that was the defendant airline’s largest shareholder, knew about
11    maintenance and operational problems and misstatements made by the defendant airline
12    because the board members attended several board meetings and “[i]t is absurd to suggest
13    that the Board of Directors would not discuss either the repurchasing authorization for
14    millions of dollars worth of stock or the [Federal Aviation Administration (“FAA”)]
15    investigations or negotiations, especially considering the fact that the FAA had indicated
16    that it was considering penalties of up to $11 million.” Am. W., 320 F.3d at 925, 941–43
17    & n.21.   Unlike in Berson and American West, Lead Plaintiff does not allege that
18    Defendants concealed objective facts that were likely materially to impact the company’s
19    revenue. Instead, Lead Plaintiff alleges that Defendants concealed PriceSmart’s subjective
20    evaluations concerning its development of its OCE platform and acquisition of Aeroport.
21          The only concrete metric Lead Plaintiff identifies is PriceSmart’s post-acquisition
22    earnings per share, which decreased by $0.31 per share for the two post-acquisition quarters
23    in Fiscal Year 2018 and by $0.47 per share for Fiscal Year 2019. (See, e.g., CCAC ¶ 193.)
24    For Fiscal Year 2018, PriceSmart reported EPS of $2.44. (See RJN Ex. 11 at F-25, F-47.)
25    The reported impact of the Aeropost acquisition on PriceSmart’s EPS was smaller than that
26    attributable to tax reforms. (See RJN Ex. 12 at 5.) Further, the fourth quarter Fiscal Year
27    2018 EPS of $0.62 missed projections by only $0.05, (see id. at 1), compared to the $0.15
28    “hit” from the Aeropost acquisition. (See CCAC ¶ 155.) Even if the impact of the Aeropost

                                                   48
                                                                                 19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1845 Page 49 of 55



1     acquisition on PriceSmart’s EPS was “so dramatic that it would be absurd to think that
2     [defendants] did not know that something was wrong,” Twitter, 2020 WL 7260479, at *14
3     (alteration in original) (quoting Webb v. Solarcity Corp., 884 F.3d 844, 857 (9th Cir.
4     2018)), ‘[k]nowledge of the problem . . . is insufficient to infer that [defendants] acted with
5     the intent to defraud or with deliberate recklessness in not reporting the issue publicly.’”
6     Id. (alterations in original) (quoting In re NVIDIA Corp. Sec. Litig., No. 08-CV-4270 (RS),
7     2011 WL 4831192, at *11 (N.D. Cal. Oct. 12, 2011)).
8           The Court therefore concludes that Lead Plaintiff fails to allege a strong inference
9     of scienter under the core operations theory. See, e.g., City of Sunrise Firefighters’ Pension
10    Fund v. Oracle Corp., No. 18-cv-04844-BLF, 2019 WL 6877195, at *20–21 (N.D. Cal.
11    Dec. 17, 2019) (concluding that the plaintiffs alleging that the defendant software company
12    concerned with moving to the cloud engaged in false sales failed to establish scienter based
13    on core operations theory because the importance of moving to the cloud “does not make
14    every piece of information within the Company related to its Cloud business critical to the
15    business’s core operations” and the allegations were “not sufficient to show that the
16    revenue generated by Sales Practices were material”); In re Extreme Networks, Inc. Sec.
17    Litig., No. 15-cv-04882-BLF, 2018 WL 1411129, at *29 (N.D. Cal. Mar. 21, 2018) (“Even
18    if Defendants had knowledge of the [target company] acquisition and the importance of
19    integrating the companies, that does not amount to knowledge of the minutia of all
20    integration efforts thereafter.”); Fadia, 2016 WL 6679806, at *16–17 (concluding that the
21    plaintiffs had failed to allege scienter under core operations theory where the defendant
22    company was accused of misrepresentations concerning merger where the plaintiffs had
23    “fail[ed] to provide evidence that suggests the current circumstances are somehow rare,
24    which justifies an inference of scienter without particularized allegations”); see also In re
25    NVIDIA Corp. Sec. Litig., No. 08-CV-4270 (RS), 2010 WL 4117561, at *10 (N.D. Cal.
26    Oct. 19, 2010) (“Without sufficiently alleging actual falsity . . . , plaintiffs cannot rely on
27    the concept of core operations to infer scienter as to either of the individual defendants.”).
28    Nonetheless, the Court will take into account Lead Plaintiff’s allegations when conducting

                                                    49
                                                                                   19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1846 Page 50 of 55



1     its holistic review. See Webb, 884 F.3d at 858 (quoting S. Ferry, 542 F.3d at 786); see also
2     infra Section II.A.2.b.vi.
3                                  iii.   Departure of Mr. Laparte
4           Lead Plaintiff alleges that Mr. Laparte’s abrupt resignation several months after the
5     Aeropost acquisition, without having lined up a permanent replacement, supports a strong
6     inference of scienter. (See, e.g., CCAC ¶¶ 190–91.) Defendants argue that, because Lead
7     Plaintiff fails to allege facts connecting the resignation to the Aeropost acquisition or
8     restatement, the more compelling inference is that Mr. Laparte resigned for an innocent
9     reason.   (See Mot. Mem. at 21–22; Reply at 4–5.)              Lead Plaintiff responds that
10    Mr. Laparte’s abrupt resignation without a replacement and in the midst of revelations of
11    wrongdoing supports an inference of scienter. (See Opp’n at 34–35.)
12          “Although resignations, terminations, and other allegations of corporate reshuffling
13    may in some circumstances be indicative of scienter, . . . [w]here a resignation occurs
14    slightly before or after the defendant corporation issues a restatement, a plaintiff must plead
15    facts refuting the reasonable assumption that the resignation occurred as a result of [the]
16    restatement’s issuance itself in order for a resignation to be strongly indicative of scienter.”
17    Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1002 (9th Cir. 2009). “Absent
18    allegations that the resignation at issue was uncharacteristic when compared to the
19    defendant’s typical hiring and termination patterns or was accompanied by suspicious
20    circumstances, the inference that the defendant corporation forced certain employees to
21    resign because of its knowledge of the employee’s role in the fraudulent representations
22    will never be as cogent or as compelling as the inference that the employees resigned or
23    were terminated for unrelated personal or business reasons.” Id.
24          Lead Plaintiff attempts to meet this hurdle by arguing that the departure of
25    Mr. Laparte without a formal replacement was inconsistent with “PriceSmart’s practice, as
26    exemplified by the fact that Heffner awaited his actual replacement (Jager) before retiring
27    and leaving the Company.” (See Opp’n at 34 (citing CCAC ¶¶ 33, 190).) But a single
28    instance does not establish a “practice,” and no such hiring practices are alleged in the

                                                     50
                                                                                    19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1847 Page 51 of 55



1     Consolidated Class Action Complaint. This leaves only the fact that Mr. Laparte resigned
2     in the midst of the restatement, delays in the launch of PriceSmart’s OCE, and Aeropost’s
3     negative drag on PriceSmart’s earnings. Under the Ninth Circuit’s guidance in Zucco,
4     these allegations do not suffice: the more compelling inference is that Mr. Laparte resigned
5     for innocuous reasons such as retirement, a new opportunity, or poor performance. See
6     552 F.3d at 1002 (concluding that allegations that CFO retired just before disclosure of
7     improper accounting and financial controls “cannot support [the plaintiff]’s allegations of
8     scienter” despite resignations of independent accounting firm and two controllers during
9     the class period). The Court therefore concludes that Mr. Laparte’s resignation does not
10    raise a strong inference of scienter.
11                               iv.   Adverse EPS Impact
12          According to Lead Plaintiff, the proximity, magnitude, and ongoing duration of the
13    adverse impact on PriceSmart’s EPS from the Aeropost acquisition supports an inference
14    of scienter. (See CCAC ¶¶ 192–94.) Defendants respond that the adverse EPS impact does
15    not suffice to establish a strong inference of scienter because “[i]f intentional misconduct
16    could be inferred solely from declines in share prices or business losses, the PSLRA’s
17    heightened pleading requirements for scienter would be rendered meaningless.” (Mot.
18    Mem. at 20 (emphasis in original) (quoting Gammell, 905 F. Supp. 2d at 1077).) According
19    to Lead Plaintiff, there was no intervening, independent event causing Aeropost’s
20    operational losses, which means that those losses are attributable to the obvious mismatch
21    between PriceSmart’s and Aeropost’s business models. (See Opp’n at 30–31 (citing CCAC
22    ¶ 194).)
23          The Court must agree with Defendants—that Aeropost negatively affected
24    PriceSmart’s EPS, standing alone, is insufficient to establish scienter. See, e.g., City of
25    Dearborn Heights, 856 F.3d at 622–23 (concluding that magnitude of goodwill write-
26    downs following acquisition, without more, did not establish strong inference of scienter);
27    Gammel, 905 F. Supp. 2d at 1077 (concluding that magnitude of write-downs, without
28    more, were insufficient to establish scienter). The Court therefore concludes that, while

                                                   51
                                                                                 19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1848 Page 52 of 55



1     Lead Plaintiff’s allegations concerning the adverse impact of Aeropost on PriceSmart’s
2     EPS may be relevant to the Court’s holistic review, see infra Section II.A.2.b.vi, they do
3     not establish a strong inference of scienter on their own.
4                               v.     Alleged Admissions
5           Finally, Lead Plaintiff alleges that Defendants made certain “admissions” that they
6     had not “figure[d] out” how to construct an OCE that “really works,” which supports a
7     strong inference of scienter. (See, e.g., CCAC ¶¶ 195–96.) Specifically, Lead Plaintiff
8     points to Mr. Price’s statements from October 26, 2018, that PriceSmart was “struggling
9     with the issue of how do you connect brick-and-mortar to online in a way that really works”
10    and that he “d[id]n’t think anybody’s totally figured it out.” (See id. ¶ 195 (emphasis
11    omitted).) Lead Plaintiff also cites Mr. Laparte’s statements from January 2018, that
12    PriceSmart would “continue investing until [it] figure[d] out how to get on that space and
13    create that omni-channel experience.” (See id. ¶ 196 (emphasis omitted).)
14          Defendants argue that the statements of Mr. Price—who is not a defendant to this
15    action—cannot be attributed to Defendants. (See Mot. Mem. at 23 (citing Jui-Yang, 2017
16    WL 1508991, at *21).) In any event, Defendants contend, Lead Plaintiff fails to identify
17    any prior statements that were contradicted by Mr. Price’s and Mr. Laparte’s alleged
18    “admissions.” (See id. at 22–24; see also Reply at 5.)
19          As discussed above, see supra Section II.A.2.a.ii, the Court agrees that Defendants
20    never represented that the acquisition of Aeropost was “the solution” to PriceSmart’s OCE
21    platform. Further, the Ninth Circuit has recognized that a statement made after the class
22    period can establish that a statement was false when it was made only when the later
23    statement is “along the lines of ‘I knew it all along.’” Yourish v. Cal. Amplifier, 191 F.3d
24    983, 996 (9th Cir. 1999) (quoting In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1549 n.9
25    (9th Cir. 1994), superseded by statute on other grounds as recognized by Ronconi v.
26    Larkin, 253 F.3d 423, 429 n.6 (9th Cir. 2001)). Lead Plaintiff’s allegations fail to meet
27    this high bar. See, e.g., Jui-Yang, 2017 WL 1508991, at *21 (concluding that interim
28    CEO’s statements that integration following acquisition “had not been successful” and that

                                                   52
                                                                                 19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1849 Page 53 of 55



1     the acquisition “wasn’t a very good deal” did not suffice to demonstrate falsity of a prior
2     statement); Browning v. Amyris, Inc., No. 13-cv-02209-WHO, 2014 WL 1285175, at *20
3     (N.D. Cal. Mar. 24, 2014) (concluding that post-class period statement did not establish
4     scienter because “all [the defendant company’s president and CEO]’s statement shows is
5     that he did not realize how difficult his projections were to achieve” and “[a]cknowledging
6     that [the defendant company] had more trouble scaling up its process than anticipated does
7     not show that the defendants always knew that the projections were unattainable of that
8     they acted with scienter because ‘it is clearly insufficient for plaintiffs to say that a later,
9     sobering revelation makes an earlier, cheerier statement a falsehood’” (quoting Yourish,
10    191 F.3d at 997)). The Court therefore concludes that the alleged “admissions” made by
11    Mr. Price and Mr. Laparte fail to establish a strong inference of scienter.
12                               vi.    Holistic Review
13          Having determined that none of Lead Plaintiff’s individual allegations of scienter
14    are compelling enough to create a strong inference under the PSLRA, the Court must
15    consider the allegations holistically. See, e.g., Zucco, 552 F.3d 981 (citing Tellabs, 551
16    U.S. at 322–23). “[E]ven ‘[v]ague of ambiguous allegations are . . . properly considered
17    as a part of a holistic review when considering whether the complaint raises a strong
18    inference of scienter,’” id. (second alteration in original) (quoting S. Ferry, 542 F.3d at
19    784), but the court “must also ‘take into account plausible opposing inferences’ that could
20    weigh against a finding of scienter.” Id. (quoting Tellabs, 551 U.S. at 323). The Ninth
21    Circuit has cautioned that, “[e]ven if a set of allegations may create an inference of scienter
22    greater than the sum of its parts, it must still be at least as compelling as an alternative
23    innocent explanation.” Id.
24          Even viewing Lead Plaintiff’s allegations together, they are not as cogent or
25    compelling as a plausible alternative inference—that PriceSmart made a simple accounting
26    error in classifying its four-to-twelve-month CDs and was overly optimistic about its
27    acquisition of Aeropost and development of an OCE platform. As currently alleged, it
28    appears that PriceSmart only began investing in four-to-twelve-month CDs, and

                                                     53
                                                                                    19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1850 Page 54 of 55



1     erroneously classifying them as cash or cash equivalents, during the Class Period. (See
2     CCAC ¶ 207.) Further, Lead Plaintiff does not allege that PriceSmart faced any liquidity
3     crisis such that it would stand to benefit from the intentional misclassification of these
4     assets or that the misclassification of short-term investments as cash or cash equivalents
5     would in any way offset the earnings issues the company was facing following its
6     acquisition of PriceSmart. It is therefore more plausible that the misclassification of the
7     four-to-twelve-month CDs as cash or cash equivalents was simply an accounting error.
8           Similarly, the allegations concerning PriceSmart’s due diligence, “core operations,”
9     the departure of Mr. Laparte, Aeropost’s negative impact on PriceSmart’s earnings, and
10    PriceSmart’s comments that it still had to “figure out” its OCE platform do not raise a
11    strong inference of scienter. As discussed above, see supra Sections II.A.2.b.i–ii, it is
12    implausible that the Individual Defendants knowingly entered into a “bad” deal because
13    they felt pressure to develop a workable OCE. The more plausible inference is that
14    Defendants believed the acquisition of Aeropost to be advantageous but that they were
15    overly optimistic about the merger and its contribution to the development of PriceSmart’s
16    OCE. The departure of Mr. Laparte is more likely collateral damage from the restatement,
17    acquisition, or both or simply an unrelated, personal decision. The Court therefore
18    concludes that Lead Plaintiff has failed sufficiently to allege scienter under Federal Rule
19    of Civil Procedure 9(b) or the PSLRA. See, e.g., Zucco, 552 F.3d at 1007.
20                                          *      *     *
21          Because the Court concludes that Lead Plaintiff has failed adequately to allege
22    actionable material misrepresentations or omissions and scienter, the Court GRANTS
23    Defendants’ Motion and DISMISSES Lead Plaintiff’s first cause of action for violations
24    of Section 10(b) and Rule 10b-5.
25          B.     Section 20(a)
26          Under Section 20(a) of the Exchange Act, “[e]very person who, directly or
27    indirectly, controls any person liable under any provision of this chapter or of any rule or
28    regulation thereunder shall also be liable jointly and severally with and to the same extent

                                                   54
                                                                                 19-CV-958 TWR (LL)
     Case 3:19-cv-00958-TWR-LL Document 41 Filed 02/24/21 PageID.1851 Page 55 of 55



1     as such controlled person to any person to whom such controlled person is liable.” 15
2     U.S.C. § 78t(a). To state a prima facie case under Section 20(a), a plaintiff must allege
3     “(1) a primary violation of federal securities laws . . . ; and (2) that the defendant exercised
4     actual power or control over the primary violator.” Howard v. Everex Sys., Inc., 228 F.3d
5     1057, 1065 (9th Cir. 2000) (citing Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1575
6     (9th Cir. 1990)).
7           Because Lead Plaintiff has failed adequately to allege a primary violation of Section
8     10(b) or Rule 10b-5, see supra Section II.A, the Court GRANTS Defendants’ Motion and
9     DISMISSES Lead Plaintiff’s second cause of action for control person liability against the
10    Individual Defendants. See, e.g., City of Dearborn Heights, 856 F.3d at 623 (affirming
11    district court’s dismissal of Section 20(a) claim where the plaintiff had failed sufficiently
12    to allege violations of Section 10(b) and Rule 10b-5).
13                                          CONCLUSION
14          In light of the foregoing, the Court GRANTS IN PART AND DENIES IN PART
15    AS MOOT Defendants’ Request for Judicial Notice (ECF No. 29-2), GRANTS
16    Defendants’ Motion to Dismiss (ECF No. 29), and DISMISSES WITHOUT
17    PREJUDICE Lead Plaintiff’s Consolidated Class Action Complaint (ECF No. 26). Lead
18    Plaintiff MAY FILE an amended consolidated class action complaint addressing the
19    deficiencies identified in this Order within twenty-one (21) days of the electronic docketing
20    of this Order. Should Lead Plaintiff fail timely to file an amended complaint, this action
21    will remain dismissed without prejudice.
22          IT IS SO ORDERED.
23
24    Dated: February 23, 2021
25
26
27
28

                                                     55
                                                                                    19-CV-958 TWR (LL)
